UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-4028LA MINISTRY PARTNERS INVESTMENT COMPANY, LLC (Exact name of small business issuer in its charter) CALIFORNIA (State or other jurisdiction of incorporation or organization) 26-3959348 (I.R.S. Employer Identification No.) 915 West Imperial Highway, Suite 120, Brea, California92821 (Address of principal executive offices) Issuer’s telephone number:(714) 671-5720 Securities registered under 12(b) of the Exchange Act:None Securities registered under 12(g) of the Exchange Act:None Indicate by check mark if the registrantis a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No þ. Indicate by check mark if the registrantis not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes oNo þ. Indicate by check mark whether the issuer (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNoo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ. Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ. As of December 31, 2008 (the last date any sale or exchange was made of our Class A common units), the aggregate market value of the registrant’s Class A common units held by non-affiliates was $1,809,572.The registrant has sold no Class A common units within the past sixty days and there is no public market value for the registrant’s Class A common units.The number of Class A common units outstanding, as of March 29, 2011, was 146,522. DOCUMENTS INCORPORATED BY REFERENCE None. MINISTRY PARTNERS INVESTMENT COMPANY, LLC FORM 10-K TABLE OF CONTENTS Page No. Part I Item 1. Business 4 Item 1A. Risk Factors 27 Item 1B. Unresolved Staff Comments 39 Item 2. Properties 39 Item 3. Legal Proceedings 39 Item 4. Submission of Matters to a Vote of Security Holders 40 Part II Item 5. Market for our Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 40 Item 6. Selected Financial Data 42 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 61 Item 8. Financial Statements and Supplementary Data Financial Reports F-1 - F-32 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 65 Item 9A. Controls and Procedures 65 Item 9B. Other Information 66 Part III Item 10. Directors and Executive Officers of the Registrant 66 Item 11. Executive Compensation 71 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 72 Item 13. Certain Relationships and Related Transactions, and Director Independence 73 Item 14. Principal Accountant Fees and Services 75 Part IV Item 15. Exhibits and Financial Statements Schedules 75 SIGNATURES Explanatory Note for Purposes of the “Safe Harbor Provisions” of Section21E of the Securities Exchange Act of 1934, as amended Certain statements in this report, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements are included with respect to, among other things, our current business plan, business strategy and portfolio management. These forward-looking statements generally are identified by the words “believe,” “project,” “expect,” “anticipate,” “estimate,” “intend,” “strategy,” “plan,” “may,” “should,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results or outcomes to differ materially from those contained in the forward-looking statements. Important factors that we believe might cause such differences are discussed in the section entitled, “Risk Factors” in PartI, Item1A of this Form10-K or otherwise accompany the forward-looking statements contained in this Form10-K. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. In assessing all forward-looking statements, readers are urged to read carefully all cautionary statements contained in this Form10-K. PART I Item 1. BUSINESS Our Company We are a privately owned California limited liability company with 13 equity owners, each of whom is a federal or state chartered credit union (“we”, “us”, “our” or the “Company”). Our mission is to make loan financing available to the evangelical Christian community for the acquisition and improvement of church and ministry-related properties. We do this by investing in mortgage loans made to churches and ministries. These loans are typically originated by credit unions and secured by church and church-related real property owned by and/or maintained for the benefit of evangelical churches or church-related organizations such as Christian schools and ministries.Most of our loan portfolio has been purchased from our largest equity investor, the Evangelical Christian Credit Union (“ECCU”) of Brea, California. We also originate church and ministry loans independently.Substantially all of our business operations currently are conducted in California and our mortgage loan investments are primarily concentrated in California. We were incorporated under California law on October 22, 1991 under the name Ministry Partners Investment Corporation and established as ECCU's credit union service organization, or "CUSO," for the purpose of providing mortgage loans to evangelical churches and church and ministry organizations. Effective December 31, 2008, we converted our form of organization from a California corporation to a California limited liability company. This conversion was a statutory conversion authorized under Section 1150 of the California Beverly Killea Limited Liability Company Act. Upon the conversion, we became, by operation of law, a California limited liability company. As a result of the conversion, our name changed to "Ministry Partners Investment Company, LLC”. Since the conversion became effective, we are managed by a group of managers that provides oversight of our affairs and carries out their duties similar to the role and function that the board of directors performed under our previous bylaws.Operating like a board of directors, the managers have full, exclusive and complete discretion, power and authority to oversee the management of our affairs. -4- We exist to help make evangelical ministries more effective by providing ministries with Biblically-based, value-driven financial services and by providing funding services to the credit unions who serve those ministries. We do this primarily by investing in mortgage loans made to churches and ministries. These loans are typically secured by church and church-related real property owned by and/or maintained for the benefit of churches or church-related organizations such as Christian schools and ministries.The majority of our portfolio in recent years was acquired from ECCU and ECCU remains our servicer for most of those loans.In recent years, we have developed the capability to originate and service loans ourselves and an increasing proportion of our portfolio is now originated and serviced by us.As of December 31, 2010, we owned a total of 141 mortgage loans, with an outstanding balance of $191.8 million.The average loan balance for our mortgage loan investments is $1.4 million and our loans have a weighted average life to maturity period of 1.98 years at December 31, 2010. To finance our mortgage loan investments, we obtain funds from the sale of our debt securities. We also obtain funds from lines of credit provided by various financial institutions. We market our debt securities primarily to investors who are in or associated with the Christian community, including individuals, ministries and other organizations and associations.As a CUSO, we invest in and originate loans made to evangelical churches and ministry organizations. In 2007, we created a wholly-owned special purpose subsidiary, Ministry Partners Funding, LLC (“MPF”), for the purpose of warehousing church and ministry mortgages purchased from ECCU or originated by us for subsequent securitization.The funds for these acquisitions came primarily from a $150 million line of credit provided by BMO Capital Markets (the “BMO Facility”). Because of the collapse of the mortgage-backed securities market and severe credit crisis that has impacted global financial markets since 2008, we have not securitized any of the mortgage loans that MPF purchased.MPF’s loan purchasing activity continued through early 2009, after which its operations ceased and its assets, including loans, were transferred to us.All liabilities of MPF have been paid off.We closed down the active operations of MPF effective as of December 31, 2009 but we plan to maintain MPF’s existence as a Delaware limited liability company for possible future use as a financing vehicle to effect securitized debt transactions. On November 13, 2009, we formed a wholly-owned subsidiary, MP Realty Services, Inc., a California corporation (“MP Realty”).MP Realty will provide loan brokerage and other real estate services to churches and ministries in connection with our mortgage financing activities. On February 23, 2010, the California Department of Real Estate issued MP Realty a license to operate as a corporate real estate broker. -5- On April 26, 2010, we formed Ministry Partners Securities, LLC, a Delaware limited liability company (“MP Securities”).On July 6, 2010, MP Securities became a registered broker dealer firm under Section 15 of the Securities Exchange Act of 1934.Effective as of February 14, 2011, MP Securities’ application for membership in the Financial Industry Regulatory Authority (“FINRA”) was approved.MP Securities has been formed to provide financing solutions for churches, charitable institutions and faith-based organizations and act as a selling agent for securities offered by such entities. Once we complete the necessary action steps to commence its operations, MP Securities will also act as a selling agent for our debt securities and provide securities brokerage services to other credit unions and credit union service organizations and the customers and institutions they serve. We are a California limited liability company and our principal executive offices are located at 915 West Imperial Highway, Suite 120, Brea, California92821.Our telephone number is (714)671-5720 and our website address is www.ministrypartners.org. Our Business We are one of the few organizations within the western United States formed to assist evangelical Christian churches and organizations by providing financing for the acquisition, development and/or renovation of churches or church-related properties.This market segment has grown dramatically over the years since our inception and both the size of the loans and number of qualified borrowers in this sector has steadily increased. Prior to the 2008 global financial crisis that has sharply affected real estate values in the United States, the size of the church and ministry mortgage financing market in the United States was estimated to range between $20 billion and $40 billion annually.While post-crisis estimates of the size of this market have been difficult to obtain, we believe that the demand for ministry loans will continue to exceed available lending and financing sources for this sector. We base our belief on our past experience with making loans to this market segment and on information we have obtained through contact with sources in the industry.We believe that the contraction of ministry lenders serving this market presents us with a significant opportunity. Because the financial base and resources of church and ministry organizations has grown larger and these organizations increasingly employ more sophisticated accounting and budgetary practices, more financial institutions are now willing to originate, participate in or purchase loans in this market segment. As a result, a limited but robust secondary market for these loans has developed among financial institutions, especially credit unions and we are an active participant in that market.As commercial lenders, financial institutions and ministry lenders have curtailed their origination of new ministry mortgage loans or, in some instances liquidated their operations or commenced bankruptcy proceedings, we believe there has been a significant contraction in the number of financial institutions and ministry lenders that specialize in and have a proven track record in acquiring, originating and managing a loan portfolio that is focused on church ministry loans. Our general practice in recent years has been to fund loan acquisitions with borrowings under our credit facilities. We then repay borrowings on our credit facilities with proceeds from the sale of investor notes, mortgage loan prepayments and repayments and from our operating income. Our ability to access capital to repay borrowings under our credit facilities is subject to variability based upon a number of factors, including volatility in the capital markets, the relative interest rates that we are prepared to pay for our investor debt obligations, the ability of our borrowers to access capital to repay or prepay their obligations to us and our ability to sell our mortgage loan assets. Any occurrence that disrupts our ability to access capital from these sources may have a material adverse effect on our ability to grow our business, meet our commitments and make distributions or payments to our equity owners and debt securities investors. To date, we have not charged off any of our mortgage loan investments and we have not defaulted on or been delinquent on any interest or principal payment on our debt securities or any of our borrowing facilities. -6- 2010 Developments Despite a challenging economic environment for financial institutions in general, and especially for those that primarily invest in church mortgage loans, we were able to meet our all of our debt obligations and maintain adequate liquidity in 2010.In addition, while the general financial health of churches and ministries suffered from the effects of difficult economic conditions, we have been able to avoid charge offs related to defaulted loans in our mortgage loan portfolio primarily through loan restructuring arrangements. During 2010, we focused on the following major business objectives: (i)improve our liquidity and strengthen our balance sheet; (ii) develop capital funding sources that are not dependent on the sale of mortgage-backed securities or institutional credit facilities; (iii) strengthen the quality of our loan portfolio; (iv) diversify our revenue sources, thereby enabling us to become less dependent on favorable net interest rate margin from our mortgage loan investments; and (v)enhance our ability to sell debt securities to fund our business. Improved Liquidity;Stronger Balance Sheet Since December 31, 2008, our total liabilities have decreased from $262.3 million to $184.8 million at December 31, 2010.During 2009, we paid off our $150 million BMO Facility, sold loan participation interests and entered into a $28 million credit facility with Western Corporate Federal Credit Union, a federal credit union located in San Dimas, California (“WesCorp”), that provided us with funds to payoff the BMO Facility.During 2010, we continued to deleverage our balance sheet, focused on improving our liquidity and engaged in refinancing discussions with our two major credit facility lenders, WesCorp and Members United, a federally chartered credit union located in Warrenville, Illinois (“Members United”). -7- We have a $10 million and $100 million credit facility arrangements with Members United.As of December 31, 2010, there was $8.0 million owed on the $10 million credit facility and $87.3 million outstanding on the $100 million credit facility.On September 24, 2010, the National Credit Union Association (“NCUA”) Board of Directors placed Members United into conservatorship and our credit facility was subsequently transferred to the NCUA Asset Management Assistance Center (“AMAC”).We also have a $28 million credit facility with WesCorp.As of December 31, 2010, there was $26.5 million outstanding on the WesCorp loan.Effective as of October 1, 2010, WesCorp was placed into liquidation and we were advised that our credit facility had been transferred to AMAC.We have begun active negotiations with AMAC regarding the refinancing and payoff of these three credit facilities and we expect to complete a refinancing transaction for such facilities in 2011.See “Item 7 - Management Discussion and Analysis of Financial Conditions and Results of Operations – Credit Facilities Developments”. Enhancing our Capital Funding Sources Since 2008, we have primarily relied upon institutional credit facilities to generate the capital sources needed to fund our mortgage loan investments.Our Members United and BMO Facility financing arrangements enabled us to rapidly increase our mortgage loan investments and benefit from favorable net interest rate margins on our mortgage loan investments.With the advent of the global credit crisis that commenced in 2008, our major institutional credit facility lenders sought to reduce their exposure on these facilities, thereby requiring us to undertake efforts to deleverage our balance sheet. During 2010, we have taken steps to develop capital funding sources that are not dependent on the sale of mortgage-backed securities or institutional credit facilities.With the launch and registration of our wholly-owned subsidiary, MP Securities, as a broker dealer firm registered under the Securities Exchange Act of 1934 and approved for membership in FINRA, we expect to increase our ability to sell debt securities and reduce our reliance on institutional credit facility lenders.We expect to commence our broker dealer operations by the end of the second quarter of 2011 and will seek to develop a field force of registered representatives dedicated to the distribution of our debt securities.In addition, we will seek to enter into distribution and selling agreements with other broker dealer firms who demonstrate a compatible company culture and share our desire to provide funding for church and ministry lenders.By increasing funding through securities distribution, we expect to reduce our dependency on large credit facilities provided by institutional lenders, enhance our liquidity and funding capabilities and gain greater control over our asset / liability management process. Strengthen the Quality of our Loan Portfolio The continued weakness in the U.S. job market has in turn translated into lower contributions to churches and ministries.Consequently, delinquency and default rates in our loan portfolio remained high, as compared to the historical performance of our loan portfolio.These economic developments have impacted our earnings through lower net interest margins and by substantially increasing our provisions for loan losses.We are working to improve the quality of our loan portfolio by reducing the number and severity of delinquent, defaulted and impaired loans in our portfolio. Our credit management team has focused its energies on resolving delinquent and defaulted loans through a combination of workouts, restructurings, and, where inevitable, through foreclosure actions.We will continue our enhanced investment in managing our loan portfolio as the U.S. seeks to recover from an economic recession, high unemployment rates and declines in commercial and real estate values. By focusing on reducing delinquencies and resolving defaults, we believe that we can restore interest income received on our loan portfolio to more favorable levels.In addition, we have provided $2.4 million in additional allowances for loan losses in 2010, which brings our total allowance for loan losses to $4.0 million.We believe this figure is sufficient to absorb foreseeable losses in our portfolio. -8- Diversify Our Revenue Sources Since inception, our primary source of revenue has come from the net interest margin we earn on our mortgage loan investments.With the availability of financing and mortgage-backed loan facilities being curtailed as global financial markets adjust to a lack of liquidity in credit markets and unwinding of our primary credit facilities, we have deleveraged our balance sheet, thereby reducing the net interest income we receive on our investments.As a result of these developments, we intend to expand the scope of revenue generating services we provide to make us less dependent on a favorable net interest rate margin from our mortgage loan investments.To that end, we have implemented a new enterprise resources planning system which consists of a new core data processing system, accounting system, customer relationship management system and a new Network provider. Further, we intend to launch an internet investor portal later this year.The balance of this project should be completed in 2011 and this new technology platform enables us to act as a full service originator and servicer of our mortgage loan investments for credit unions while enhancing our relationships with, and services to churches, ministries, lenders, investors and financial institutions.We also believe that we can expand our loan origination and loan participation sales activities and further diversify our sources of revenue. Recently, we have identified a robust demand for quality church and ministry loans in the credit union industry and we are developing working relationships with credit unions and CUSOs that have expressed an interest in investing in ministry and church mortgage loans.According to data published by the NCUA, it appears that federally insured credit unions have more room on their balance sheets for business loan investments than at any time in recent years due to a decline in the loan to share (deposit) ratio from 82.43% in 2006 to 71.82% in 2010.In addition, yields on loans held by credit unions have declined from 6.47% in 2006 to 6.06% in 2010.Meanwhile, the appetite for business loans, which typically yield higher rates than residential mortgages or other investments, has continued to grow.Member business loan balances in credit union portfolios have increased annually in recent years, growing from $22.8 billion in 2006 to $37.1 billion in 2010.We plan to originate more loans and sell loan participations into this attractive market, with the objective of generating increased fee income and recurring servicing revenue. Sale of Investor Notes On December 29, 2009, we filed a registration statement with the Securities and Exchange Commission to offer $100 million of our Class A Notes (File No. 333-163970).The offering was declared effective on June 3, 2010.The Class A Notes are sold in three categories, including a fixed interest rate note, a variable interest note and a flex note that provides for the opportunity to reset the rate once during each twelve month period following the issuance date of such note.At December 31, 2010, $44.7 million of Class A Notes were outstanding. With the launch of MP Securities in the second half of 2011, we also expect to commit additional resources, engage a team of sales representatives and enter into selling agreements with other broker dealer firms as part of an effort to increase our sale of debt securities to fund our business.At December 31, 2010, our outstanding investor notes totaled $62.1 million.In 2011, we also intend to launch a secured note offering to accredited investors and continue to offer our Class A Notes under a registration statement we have filed with the U.S. Securities and Exchange Commission. -9- Lending Activities Loan Origination, Acquisition and Underwriting For any church mortgage loans that we acquire from ECCU, we rely upon a combination of ECCU’s underwriting capabilities and experience in providing church and ministry related financing and our own resident underwriting capabilities.We have expanded our in-house staff, improved our operational systems and loan origination capabilities and progressively reduced our reliance on ECCU to originate, underwrite and service our mortgage loan investments.For any mortgage loans and participation interests we purchase from ECCU, we review ECCU’s underwriting and apply our internally developed underwriting criteria in purchasing a loan or loan participation interest from ECCU.When we originate a loan, we rely entirely on our own underwriting capabilities and standards.Typically, we receive an origination fee and loan processing fee at the inception of each loan.In 2010, we purchased $924.5 thousand in mortgage loans from ECCU, as compared to $10.5 million in 2009.As a result of our increased focus on originating our own loans, we originated $7.7 million in loans in 2010, as compared to $292 thousand in 2009. Servicing Because ECCU has been making mortgage loans for ministry related projects for over 40 years and has originated and currently provides loan servicing arrangements for more than $2.1 billion in mortgages held by investors, we have relied upon ECCU’s successful record in underwriting profitable and performing mortgage loans and have entered into a servicing agreement with ECCU for our mortgage loan investments.As of December 31, 2010, ECCU was servicing 135 loans for us, totaling approximately $180.5 million in loan principal outstanding. In September 2010, we implemented a new core processing system.This system, as well as an increase in support staff, has allowed us to take on the servicing of five loans previously serviced by ECCU, as well as the servicing of one loan originated by us.As of December 31, 2010, we are servicing six loans, totaling approximately $11.2 million in loan principal outstanding.During 2011, we estimate that we will refinance around $36.6 million of maturing loans for which we will assume the servicing role, thus realizing significant cost savings. Even accounting for the cost of adding new staff and systems to provide servicing capacity, we expect to significantly decrease the future cost of servicing our portfolio.Our newly developed servicing capability also represents the operational foundation of our loan participation strategy, which will enable us to produce recurring servicing revenue on an off-balance sheet portfolio of participated loans. Also, the conversion of our technology platform effective as of September 20, 2010 enables us to process, record, transmit and account for all financial and operational data for the benefit of other credit unions, finance lenders, churches, financial institutions and investors. With these additional capabilities, we will be able to expand our loan servicing capabilities. Types of Loans We invest primarily in mortgage loans secured by liens on churches, church-related and/or ministry related properties.Generally, our loans are secured by first mortgage liens, but we may invest in loans secured by second liens or which are guaranteed junior secured obligations, or in unsecured loans, if such loans meet our loan criteria. Permanent Loans We acquire or originate mortgage loans that may have an adjustable interest rate or fixed rate.The term for a mortgage loan may not exceed 30 years and the maximum loan to value ratio may not exceed 90%.Historically, our standard loan investments have been limited to five year maturities.Recently, however, we have begun making offers of ten year maturities on newly originated loans. Construction Loans Construction loans may be made to finance the construction or restoration of facilities for schools, worship facilities or ministry related purposes.These loans normally will have a final maturity that will not exceed five years, with a construction draw period that will not exceed 12months.In most instances, construction loans are interest-only on the outstanding balance drawn for construction.Under our Church and Ministry Loan Policy, the maximum loan to value ratio for a construction loan is 90%.As of December 31, 2010, we did not have any outstanding construction loan commitments. Participation Interests From time to time, we also invest in participation interests in secured mortgage loans, whereby we own an undivided participation interest in a mortgage with a credit union or other lender.By investing in a participation interest, we can participate in a larger loan investment and diversify our mortgage loans investment portfolio while minimizing our exposure to the aggregate amount of the loan.When we invest in a “participation interest”, we purchase an undivided interest in a loan that has been originated by a credit union and we share principal and interest payments received from the borrower in an agreed upon manner.When we purchase a participation interest, the purchase transaction is governed by a participation agreement entered into by the originator and the participant containing guidelines as to ownership, control and servicing rights.In most instances, the originator retains all rights with respect to enforcement, collection and administration of the loan.When we enter into a participation agreement with ECCU, we may have more limited access to the borrower and ECCU is generally entitled to exercise discretionary power in administering performing loans and undertaking collection efforts in connection with any of its non-performing loans.As of December31, 2010, approximately $61.12 million, or 31.87% of our total loan portfolio, consisted of loan participations we purchased from ECCU. -10- Line of Credit We may make line of credit arrangements available to borrowers to meet their temporary working capital needs.The term of such arrangements typically will not exceed one year and will provide for minimum interest payments during the term of the loan.For loans made to members of credit unions that are secured by real property, accounts receivable, and/or inventory, the maximum loan to value ratio is 90% based upon the current value of the collateral.As of December 31, 2010, we had $142.8 thousand in unfunded line of credit commitments. Letters of Credit Under our Church and Ministry Loan Policy, we are authorized to issue letters of credit granting the person named in the letter the right to demand payment from us for up to a specified amount provided the conditions set out in the letter are met.We require that a letter of credit be fully secured by funds on deposit or restricted funds on a line of credit with a draw period on the line of credit that meets or exceeds the draw period on the letter of credit.As of December 31, 2010, we had $1.0 million in outstanding letter of credit commitments. Our Loan Policies Historically, we have relied upon ECCU to originate a sufficient supply of mortgage loans made to churches, schools, ministries and other non-profit corporations to purchase land, develop facilities, construct or renovate worship facilities or refinance existing indebtedness.Because ECCU has been making mortgage loans for ministry related projects for over 40 years, we have relied upon ECCU’s successful record in underwriting profitable and performing mortgage loans and have contracted with ECCU to service such loans. However, in recent years we have expanded our operations to include our own independent loan origination and underwriting activities.Our loan underwriting process involves a review and analysis of the church or ministry’s financial operation, the strength of the organization’s leadership team, prior history, financial capability, value of collateral and general creditworthiness. -11- Our managers establish our loan policies and review them periodically, and have authorized designated loan officers and our President to make loans within certain limits established by our managers from time to time.Our managers adopted a Church and Ministry Loan Policy to support our expanded levels of acquisition and origination of loans and also appointed a Credit Review Committee to review and carry out our loan policy.The Credit Review Committee may approve loans up to 25% of our tangible net worth or 5% of our aggregate loan portfolio, whichever is less.For loans exceeding the threshold, our managers have established an Investment Committee that reviews our loans and loan requests which exceed certain prescribed limits under our loan policies.Upon approval, we issue a written loan commitment to the applicant that specifies the material terms of the loan. Our Mortgage Loan Investment Standards Our policy is to require each of our mortgage loan investments to meet the following criteria: · Demonstration of Ability to Pay. The borrower must support its overall ability to timely pay principal and interest by its operational and cash flow history. For these purposes, "cash flow" includes donations and other revenue which the borrower can demonstrate to be continuing. Generally, debt service payments of the mortgage loan may not exceed a reasonable percentage of the borrower's cash flow over the expected term of the loan. · Term of Loan. The remaining term of each mortgage loan must be thirty (30) years or less from the date we acquire or originate the loan. · Priority of Secured Interest. The mortgage loan must be evidenced by a written obligation and must be secured by a deed of trust on the mortgaged property. · Funding Escrow. Mortgage loans must be funded through a formal escrow in a customary manner in order to assure that we receive good title to our security interest in the loan at the time the loan is funded. · Value of Security. Each mortgage loan must be secured by real property for which there is available for review a recent independent appraisal or other independent valuation which supports the value of the property. · Title Insurance. Each mortgage loan must be covered by a standard lender's title insurance policy. · Application of Loan Proceeds. Procedures must be established to assure the loan proceeds will be used for the purposes authorized. Unless we waive the requirement for good cause, loan proceeds must be available only for expenditures on account of the project for which the loan was made. · Inspection. We, the original lender, or the lender's representative must have made a personal on-site inspection of the property securing the loan. -12- · Insurance. We require our borrowers to obtain standard insurance protection customary in the industry, including title insurance (to insure against title defects and some forms of documentation), and liability and casualty insurance in customary amounts. We may also require special insurance in connection with particular mortgage loans, including earthquake, flood and environmental hazard insurance. · Lines of Credit and Letters of Credit.Our typical mortgage loan investment is a conventional real estate loan. However, from time to time we may make a loan commitment or loan funds pursuant to a line of credit or a letter of credit. These commitments and loans are typically secured by real property or funds pledged by the borrower.We require that our Loan Investment Committee approve the transaction. · Credit Union Members.Loans can be only made to credit union members or our investors, unless otherwise permitted by our Church and Ministry Loan Policy. · Location of Collateral.Each mortgage loan must be secured by real property located in the United States.Unsecured loans may be made without a geographical limitation provided that all payments are made in U.S. dollars and the financial statements of the borrower are in English. · Loan Limits.The aggregate total of all construction loans or loans secured by junior liens on real property may not exceed 200% of our tangible net worth.The maximum aggregate amount of any loan or loans to one borrower (or to related entities) may not exceed 25% of our tangible net worth.The maximum aggregate amount of unsecured loans to any one borrower may not exceed 10% of our tangible net worth.For any loan that exceeds 25% of our tangible net worth or 5% of our loan portfolio, whichever is less, the loan must be approved by our managers prior to funding. Subject to the foregoing discussion, the following tables demonstrate and confirm our compliance with these loan limit policies: AGGREGATE CONCENTRATION LIMITS (dollars in thousands) Policy Limit Year Ended December 31, 2010 Year Ended December 31, 2009 % of Tangible Net Worth (TNW) Number of Loans Unpaid Balance % of TNW Number of Loans Unpaid Balance % of TNW Construction Loans 200% 2 23.7% Junior Liens 200% 15 186.9% 15 133.6% Unsecured Loans 100% 1 7.8% 2 15.6% -13- SINGLE BORROWER CONCENTRATION LIMITS (dollars in thousands) Policy Limit Year Ended December 31, 2010 Year Ended December 31, 2009 % of Tangible Net Worth (TNW) Number of Loans Over Limit Aggregate Unpaid Balance %of Portfolio Number of Loans Over Limit Aggregate Unpaid Balance % of Portfolio Unsecured Loans To One Borrower 10% 0.4% 1.0% Loans to One Borrower 25% 17 26.1% 5 10.4% LARGEST SINGLE BORROWER EXPOSURES (dollars in thousands) Policy Limit Year Ended December 31, 2010 Year Ended December 31, 2009 % of Tangible Net Worth (TNW) Aggregate Unpaid Balance % of TNW Aggregate Unpaid Balance % of TNW Largest Real Estate Secured Loan 25% 43.5% 37.2% Largest Unsecured Loan 10% 7.8% 7.8% Largest Single Borrower 25% 43.5% 37.2% As of December 31, 2009 and 2010, respectively, we were in compliance with our policy on aggregate concentration limits for construction loans, junior liens and unsecured loans, as well as our policy limit for unsecured loans to one borrower. Our portfolio included seventeen loans at December 31, 2010 and five loans at December 31, 2009 that exceeded our policy limits for loans to one borrower. All of the aforementioned loans exceeding policy limits were originated or purchased in compliance with our policy, which allows our managers or the managers’ Loan Investment Committee to approve certain exceptions. Of the 17 loans that were out of compliance at December 31, 2010, four were approved as exceptions by our managers or our Loan Investment Committee, one loan was purchased before the current policy was adopted, and two loans were purchased by MPF under a different policy that existed for MPF at the time and were subsequently transferred to us as part of the BMO Facility liquidation. The remaining eight loans migrated out of compliance solely due to a decline in our Tangible Net Worth (“TNW”) in recent years, which was the result of increased provisions for loan losses. Our managers’ Loan Investment Committee has evaluated our position and directed executive management to determine whether a reduction in exposure to any of these loans would be advisable. -14- All loan applicants must complete an application and provide suitable documentation demonstrating an ability to repay the loan and submit this application to our offices in Brea, California.For new loans greater than $500,000, we or our designated representative will conduct a site visit to inspect the collateral and conduct our due diligence review of the applicant.Each loan must meet our Church Ministry and Loan Policy guidelines. Based in part on the foregoing criteria, we have adopted a risk rating system for rating the risk of our mortgage loan investments. Our managers and management team monitor portfolio composition regularly and may, from time to time, establish guidelines for management regulating the fraction of the portfolio that may be invested in each risk category.We monitor the risk ratings of our mortgage loan portfolio on a regular basis. Our Loan Investment Portfolio We invest primarily in mortgage loans secured by liens on churches, church-related and/or ministry-related properties. Generally, our mortgage loans are secured by first liens, but under limited circumstances, we may invest in loans secured by junior liens. The payment of our mortgage loan investments is not insured and, in general, is not guaranteed by any person or by any government agency or instrumentality. We must, therefore, look to foreclosure on the property securing the loan as the primary source of recovery in the event the loan is not repaid as required. Some of our mortgage loan investments are partial participation ownership in a mortgage loan, whereby we own an undivided interest in the loan investments with other institutions. Generally, the percentage of our ownership interest in our mortgage loans has ranged from 1.0% to 100%. Joint ownership allows us to participate in larger loans and in a greater number of loans than we would otherwise be able to afford, and therefore allows us to achieve greater diversification for our mortgage loan investment portfolio. -15- Our cash and loan investments for the years ended December 31 are set forth below: Year Ended December 31, (dollars in thousands) Assets Cash $ $ Loans, net of allowance for loan losses of $3,997 and $1,701 in 2010 and 2009, respectively Accrued interest receivable Set forth below are the amounts we invested in each loan category for the years ended December 31, 2010 and 2009, respectively: Year ended December 31, (dollars in thousands) Loan Category Amount Percent of Portfolio Amount Percent of Portfolio Loans to evangelical churches and related organizations (Real estate secured) $ % $ % Construction Loans % Unsecured % % Total $ % $ % Our Net Interest Income and Interest Margin Our earnings depend largely upon the difference between the income we receive from interest-earning assets, which are principally mortgage loan investments and interest-earning accounts with other financial institutions, and the interest paid on our investor notes and lines of credit. This difference is net interest income. Net interest margin is net interest income expressed as a percentage of average total interest-earning assets. Please see the discussion under the section “Management Discussion and Analysis of Financial Condition −Results of Operations” for information regarding our historical interest costs, interest income and yields realized on our mortgage loan investments for the years ended December31, 2010 and 2009. -16- Loan Maturities The following table sets forth the future maturities of our mortgage loan portfolio at December31, 2010: Dollar Amount of Mortgage Loans Maturing During Year (in thousands): After 2015 Total Mortgage Loan Portfolio at: December 31, 2010 Included in the table above is one adjustable rate loan for $2,485 thousand due in 2012. Diversification of Our Mortgage Loan Portfolio The following table sets forth, as of December 31, 2010 and 2009, each state in which: (i)the unpaid balance of our mortgage loans was 10% or more of the total unpaid balance of our loan portfolio; and (ii)the number of our loans was 10% or more of our total loans: California (dollars in thousands) Unpaid Balance of Loans $ $ % % % Number of Loans 35 43 % % % Texas (dollars in thousands) Unpaid Balance of Loans $ $ % % % Number of Loans 14 13 % % % Our Loan Renewal Policies We offer to renew, re-underwrite or otherwise continue (i.e. renew) a maturing loan on a caseby-case basis, based on the terms of the maturing loan, the credit status of the borrower and our liquidity needs at the time. Prior to maturity, each loan is analyzed and re-underwritten to determine if it is a possible rollover candidate. Management then reviews our liquidity needs and conditions in determining whether to recommend to our Credit Review Committee to roll over the loan. -17- Sale of Loan Participation Interests From time to time, we enter into loan participation purchase and sale agreements and we believe there is a robust demand for church and ministry loans in the credit union industry.On May 1, 2009, we entered into a Master Loan Participation Purchase and Sale Agreement (the “Western Participation Agreement”) with Western Federal Credit Union, a federal credit union located in Hawthorne, California (“Western”).Pursuant to the Western Participation Agreement, Western is authorized, but not obligated, to purchase loan participations from us on a non-recourse basis.When Western purchases a participation interest, a certificate is delivered and agreed upon which identifies the name of the borrower, the principal amount due under the loan, purchase price, interest rate, maturity date and participation percentage acquired under the loan.Our agreement with Western includes standard representations and warranties for a loan participation purchase agreement that are typical for a transaction of this nature.In addition, we are obligated to monitor the loans in which Western purchases a participation interest and alert Western of certain material events which might affect the financial condition of the borrower and collectability of the loan. On May 19, 2009, Western purchased 12 loan participation interests in the principal amount of $19.3 million under the terms of the Western Participation Agreement.We used the proceeds from this sale, together with available cash, to purchase 21 mortgage loans from MPF in the principal amount of $21.9 million.We then pledged these 21 mortgage loans to Members United to replace the participation interests in the portfolio we sold to Western. Performance and Monitoring of our Loan Portfolio As of December 31, 2010, 135 of our 141 mortgage loan investments are serviced by ECCU and subject to ECCU’s collection policies.Under the terms of our servicing agreement with ECCU, we monitor each mortgage loan or participation interest we acquire to ensure full payments are received as scheduled.We also receive monthly reports from ECCU regarding our mortgage loan investments, including delinquent loan status reports.For the six loans that we service, we monitor payment receipts and delinquency.We produce status reports on these loans similar to those which we receive from ECCU.These status reports are included in monthly and quarterly reports management prepares for our managers. Delinquent Loans Due to adverse economic conditions in the U.S., many churches have been materially impacted by high unemployment rates, foreclosures on homes owned by their members, collapsing real estate values and diminished net worth of their congregations and members.Contributions to churches and ministries are especially sensitive to these economic trends facing the U.S. Over the past two years, we have experienced fluctuating but generally increasing rates in delinquencies on our mortgage loan investments. During 2010, delinquency rates have ranged from approximately 5.48% to 11.51% of the total amount of our mortgage loan investment portfolio. We report a mortgage loan as delinquent if it is 90 days or more in arrears. At December 31, 2010, 7.08% of our portfolio qualified as delinquent.We have adopted a proactive approach in responding to delinquencies in our loan portfolio. Our servicing agent, ECCU, or our staff makes direct contact with the borrower within ten (10) days of an initial late payment. If the situation progresses to 30 days or more, we follow up with an onsite visit to discuss the borrower’s circumstances and how the borrower can bring the loan current. -18- From time to time, we have restructured a mortgage loan in light of the borrower’s circumstances and capabilities.If we decide to accept a loan restructure, however, our policy does not permit us to forgive or reduce the principal amount owed on the loan.In the event that an acceptable workout of a delinquent mortgage cannot be reached, we, or ECCU for any loans it services for us, will generally proceed with a foreclosure proceeding on any collateral securing the loan.As of December 31, 2010, ECCU has initiated four foreclosure actions on mortgage loans which we own or in which we hold a participation interest, representing $9.2 million in outstanding indebtedness.Since inception, we have had no loan losses that have been charged off on our mortgage loan investments.In addition, we have never taken an ownership interest in real property or collateral after a foreclosure has been initiated and no judicial or foreclosure sales have been held on any mortgage we have acquired or originated. Non-performing Loans The table below sets forth the amounts and categories of non-performing assets in our portfolio.Loans are placed on non-accrual status when the collection of principal and/or interest becomes doubtful or other factors involving the loan or the borrower warrant placing the loan on non-accrual status.Non-accrual loans represent loans on which interest accruals have been discontinued.Troubled debt restructuring arrangements (or “TDR’s”), are loans which include renegotiated loan terms to assist borrowers who are unable to meet the original terms of their loans.Such modifications may include a lower interest rate, an extension of the maturity date or reduction in accrued interest.All TDR’s (restructured loans) are initially placed on non-accrual status regardless of whether the loan was performing at the time it was restructured. The following is a summary of our non-performing mortgage loans at December 31: (dollars in thousands) Non-accrual loans $ 1 $ 2 Loans 90 days or more past due and still accruing Restructured loans on accrual status Total non-performing loans $ $ Non-performing loans as a percentage of total loans % % 1Includes $17.6 million of restructured loans on non-accrual status. 2Includes $17.0 million of restructured loans on non-accrual status. -19- For the year ended December 31, 2010, gross interest income which would have been recorded had the non-accrual loans been current in accordance with their original terms amounted to $973thousand.Interest in the amount of $91.4 thousand was included in income during 2010 on such loans through the accretion of loan discount and net present value impairment.We monitor our non-performing loans on an ongoing basis as part of our loan review and work-out process.The potential risk of loss on these loans is evaluated by comparing the loan balance to the fair value of any underlying collateral or the present value of projected future cash flows. As of December 31, 2010, four of our non-performing loans were the subject of foreclosure proceedings.We have set aside a reserve of $1.97 million for these four loans.We are actively working with ECCU and the borrower in each of these foreclosure actions in an effort to minimize any losses on these loans.Since inception, we have never had a foreclosure sale or judicial sale ordered on a loan we have acquired or originated. Restructured Loans We classify a loan as a restructured loan when we make concessions we would not otherwise consider if offering a loan to a borrower.A restructuring ofa loan usually involves an interest rate modification, extension of the maturity date, or reduction of accrued interest owed on the loan on a contingent or absolute basis.Our policy on restructuring arrangements does not permit us to forgive or reduce the principal amount owed on a mortgage loan we hold. The following table shows the number and balance of restructured loans in our mortgage loan portfolio, as well as the percentage of our total portfolio those loans represented and the amount of allowance for loan losses associated with restructured loans as of December 31: (dollars in thousands) Number of restructured loans 11 12 Balance of restructured loans $ $ Percentage of loan portfolio % % Allowance for loan losses associated with restructured loans $ $ In the current economic market, loan restructures often produce a better outcome for our loan portfolio than a foreclosure action.Given our specialized knowledge and experience working with churches and ministries, entering into a loan modification often enables the borrower to keep their ministries intact and avoid foreclosure.With a successful loan restructure, we avoid a loan charge-off and protect the interests of our investors and borrowers we serve. The delinquency and default rates we are currently experiencing, while higher than historical levels, are within our manageable limits, and the delinquency rates on our mortgage portfolio appear to have stabilized. We believe we have established adequate levels of reserves for any foreseeable losses, and we continue to evaluate the adequacy of such reserves in the light of current economic and operational conditions. -20- Allowance for Loan Losses We establish provisions for loan losses, which are charged to earnings, at a level reflecting estimated credit losses on our loan portfolio.In evaluating the level of the allowance for loan losses, we consider the type of loan, amount of loans in our portfolio, adverse situations that may affect our borrowers’ ability to pay and estimated value of underlying collateral and credit quality trends (including trends in non-performing loans expected to result from existing conditions).Since inception, we have never recorded a charge-off on our mortgage loan investments.As a result, we have no historical loss experience to assist us in assessing estimated future losses. The allowance for loan loss is monitored by our senior management on an ongoing basis. We examine the performance characteristics of our portfolio loans, including charge-offs, delinquency ratios, loan restructurings and modifications and other significant factors that, in management’s judgment, may affect our ability to collect loans in the portfolio as of the evaluation date.In 2009, we also added a factor relating to the portion of our loan portfolio that is held in a loan participation interest.The net effect of adding this factor in analysis for 2010 resulted in an increase in the allowance for loan losses reflecting the greater risk of loss associated with holding a loan participation interest in which we do not serve as the lead lender for the loan.Our senior executive team monitors these factors on a regular basis and reviews are conducted quarterly with our managers. Our senior executive team also evaluates our allowance for loan losses based upon a review of individual loans in our loan portfolio.This evaluation is inherently subjective as it requires material estimates including the amounts and timing of future cash flows we expect to receive on an impaired loan that may be susceptible to significant change.Once a loan becomes delinquent or non-performing, or the borrower reports a material adverse financial condition, or we determine that the value of the collateral underlying an impaired loan has substantially declined, we assess all information available to us to determine the estimated loss for a particular loan.We monitor these individual impaired loans on a regular basis. If we restructure a loan, we establish an allowance for loan loss for that individual loan based on the difference between the net present value of the future receipt of cash payments from the restructured loan as compared to the net present value of cash flows which we would have received from the original loan, discounted at the original interest rate of the loan.As the restructured loan performs according to its modified terms, the allowance for loan loss on that individual loan is amortized into interest income over the life of the loan. For 2010, our provision for loan losses was $2.377 million, or 1.24% of our total loan portfolio.Assessing the adequacy of our allowance for loan losses is inherently subjective as it requires us to make material estimates, including the amount and timing of future cash flows we expect to receive on impaired loans that may be susceptible to significant change.In the opinion of management, the allowance, when taken as a whole, reflects all known and inherent credit losses in our mortgage loan portfolio as of December 31, 2010. -21- The following represents a breakdown of the components of our allowance for loan loss as of December 31 (in thousands): Specific allowance related to loans in foreclosure $ $ Specific allowance related to other impaired loans Allowance based on net present value differences of restructured loans General allowances Total Allowance $ $ In addition, we segregate the loan portfolio into portfolio segments for purposes of evaluating the allowance for loan losses. A portfolio segment is defined as the level at which we develop and document a systematic method for determining its allowance for loan losses. The portfolio segments are segregated based on loan types and the underlying risk factors present in each loan type. Such risk factors are periodically reviewed by management and revised as deemed appropriate. Our loan portfolio is segregated into the following portfolio segments: Wholly-owned First Collateral Position. This portfolio segment consists of the wholly owned loans for which we possess a senior lien on the collateral underlying the loan. Wholly-owned Junior Collateral Position. This portfolio segment consists of the wholly owned loans for which we possess a lien on the underlying collateral that is superseded by another lien on the same collateral.This segment also contains any loans that are not secured by any collateral.These loans present more credit risk than loans for which we possess a senior lien due to the increased risk of loss should the loan enter foreclosure. Participations First Collateral Position. This portfolio segment consists of the participated loans for which we possess a senior lien on the collateral underlying the loan. Loan participations have more credit risk than wholly owned loans because we do not maintain full control over the disposition and direction of actions regarding the management and collection of the loans.The lead lender directs most servicing and collection activities and major actions must be coordinated and negotiated with the other participants, whose best interests regarding the loan may not align with ours. Participations Junior Collateral Position.This portfolio segment consists of the participated loans for which we possess a lien on the underlying collateral that is superseded by another lien on the same collateral.Loan participations in the junior collateral position loans have more credit risk than wholly owned loans and participated loans where we hold a senior lien on the collateral.The increased risk is the result of the factors presented above relating to both junior lien positions and participations. -22- Classification of Loans Our Loan Policy provides for the classification of loans considered to be of lesser quality as “watch”, “substandard”, “doubtful”, or “loss” assets. An asset is considered substandard if it is inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any. Substandard assets include those assets characterized by the distinct possibility that we will sustain some loss if the deficiencies are not corrected. Assets classified as doubtful have all of the weaknesses inherent in those classified substandard with the added characteristic that the weaknesses make collection or liquidation in full highly questionable and improbable, based on currently existing facts, conditions and values. Assets (or portions of assets) classified as loss are those considered uncollectible and of such little value that continuing to treat the loan as an asset is not warranted. Assets that do not expose us to risk sufficient to warrant classification in one of the aforementioned categories, but which possess potential weaknesses that deserve close attention, are designated as a “watch” asset. Competition Although the demand for church financing is both broad and fragmented, no one firm has a dominant competitive position in the market.We compete with church bond financing companies, banks, savings and loan associations, denominational loan funds, REITs, insurance companies and other financial institutions to service this market.Many of these entities have greater marketing resources, extensive networks of offices and locations, larger staffs and lower cost of operations due to their size.We believe, however, we have developed an efficient, effective and economical operation that (i) specializes in identifying and creating a diversified portfolio of church mortgage loans that we or ECCU originate and (ii) preserves our capital base and generates consistent income for distribution to our note holders and equity investors. We rely upon the extensive experience of our officers, management and managers in working with ministry related financing transactions, loan origination, investment in churches, schools, ministries and non-profit organizations. Employees Effective as of January 1, 2010, we renewed our staffing agreement with Administaff Companies, Inc. for personnel and administrative services.As of December 31, 2010, we had a total of fourteen full-time employees we engage under this arrangement.None of our employees are covered by a collective bargaining agreement, and we believe that we have an excellent relationship with our employees and staff. -23- Regulation General We are organized as a credit union service organization and, as a result, are subject to the regulations promulgated by the National Credit Union Administration (“NCUA”) that apply to CUSOs.As a CUSO, we primarily serve the interests of our credit union equity holders and members of such credit unions.We are also subject to various laws and regulations which govern: (i) credit granting activities; (ii) establishment of maximum interest rates; (iii)disclosures to borrowers and investors in our equity securities; (iv) secured transactions; (v)foreclosure, judicial sale and creditor remedies that are available to a secured lender; and (vi)the licensure requirements of mortgage lenders, finance lenders, brokers and financiers. As a CUSO, we are limited in the scope of activities we may provide.In addition, our federal credit union equity investors are permitted to invest in or lend to a CUSO only if the CUSO primarily serves credit unions, its membership or the membership of credit unions contracting with the CUSO.While NCUA lacks direct supervisory authority over our operations, our federal credit union equity owners are subject to regulations which govern the rules and conditions of an investment or loan they make or sell to a CUSO.In addition, state chartered credit unions must follow their respective state’s guidelines which govern investments by a state chartered credit union.Our equity owners that are regulated by the California Department of Financial Institutions (“DFI”), in particular, must comply with DFI regulations that govern their investment in or loans they make to a CUSO. Tax Status Effective with our conversion from a corporate form of organization to a limited liability company organized under the laws of the State of California on December 31, 2008, we have chosen to be treated as a partnership rather than a corporation for U.S. tax law purposes.As a result, profits and losses will flow directly to our equity investors under the provisions of our governing documents.If we fail to qualify as a partnership in any taxable year, we will be subject to federal income tax on our net taxable income at regular corporate tax rates.As a limited liability company organized under California law, we are also subject to an annual franchise fee plus a gross receipts tax on our gross revenues from our California based activities if our income is in excess of $250 thousand per year. Regulation of Mortgage Lenders We conduct loan originating activities for churches and related ministry projects.Many states regulate the investment in or origination of mortgage loans.Under the California Finance Lender’s Law, no lender may engage in the business of providing services as a “finance lender” or “broker” without obtaining a license from the California Department of Corporations (“DOC”), unless otherwise exempt under the law.We conduct our commercial lending activities under California Finance Lender License # 603F994. -24- As a finance lender, we are licensed with DOC and file reports from time to time with DOC.Accordingly, DOC has enforcement authority over our operations as a finance lender, which includes, among other things, the ability to assess civil monetary penalties, issue cease and desist orders and initiate injunctive actions.We also are subject to licensing requirements in other jurisdictions in connection with our mortgage lending activities.Various laws and judicial and administrative decisions may impose requirements and restrictions that govern secured transactions, require specific disclosure to our borrowers and customers, establish collection, foreclosure, and repossession standards and regulate the use and reporting of certain borrower and customer financial information. As we expand our loan originations outside of the state of California, we will need to comply with laws and regulations of those states.The statutes which govern mortgage lending and origination activities vary from state to state.Because these laws are constantly changing, due in part, to the challenge facing the real estate industry and financial institutions from residential lending activities, it is difficult to comprehensively identify, accurately interpret and effectively train our staff with respect to all of these laws and regulations.We intend to comply with all applicable laws and regulations wherever we do business and will undertake a best efforts program to do so, including the engagement of professional consultants, legal counsel, and other experts as deemed necessary by our management. Loan Brokerage Services In 2009, we created a new subsidiary, MP Realty, which provides loan brokerage and other real estate services to churches and ministries in connection with our mortgage financing activities. The California Department of Real Estate issued MP Realty Services, Inc. a license to operate as a corporate real estate broker on February 23, 2010. As we expand our loan brokerage activities to other states, we may be required to register with these states as a commercial mortgage broker if we are directly or indirectly marketing, negotiating or offering to make or negotiate a mortgage loan.We intend to monitor these regulatory requirements as necessary in the event MP Realty provides services to a borrower, lender, broker or agent outside the state of California. Environmental Issues Associated with Real Estate Lending The Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”), a federal statute, generally imposes strict liability on all prior and current “owners and operators” of sites containing hazardous waste. However, Congress acted to protect secured creditors by providing that the term “owner and operator” excludes a person whose ownership is limited to protecting its security interest in the site. Since the enactment of the CERCLA, this “secured creditor exemption” has been the subject of judicial interpretations which have left open the possibility that lenders could be liable for clean-up costs on contaminated property that they hold as collateral for a loan. To the extent that legal uncertainty exists in this area, all creditors that have made loans secured by properties with potential hazardous waste contamination (such as petroleum contamination) could be subject to liability for cleanup costs, which costs often substantially exceed the value of the collateral property.In addition, state and local environmental laws, ordinances and regulations can also impact the properties underlying our mortgage loan investments.An owner or control party of a site may also be subject to common law claims by third parties based on damages and costs resulting from environmental contamination emanating from a site. -25- Regulation of Financial Services The financial services industry in the U.S. is subject to extensive regulation under federal and state laws.The Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank Act”)was enacted on July 21, 2010.The Dodd-Frank Act resulted in sweeping changes in the regulation of financial institutions and created a new Consumer Financial Protection Bureau and Financial Stability Oversight Council with authority to identify institutions and practices that might pose a systemic risk.Because of the nature of our business, we do not expect this legislation to have a significant direct impact on our business.Because many of the implementing regulations have yet to be written by various regulatory agencies, we cannot give any assurances that the Dodd-Frank Act will have no material effect on our business. Our wholly-owned broker-dealer firm, Ministry Partners Securities, LLC, expects to launch its activities by the end of the second quarter of 2011.As a firm registered as a broker-dealer under Section 15 of the Securities Exchange Act of 1934, MP Securities is subject to regulation by the U.S. Securities and Exchange Commission (“SEC”) and regulation by state securities commissions in the states in which it will conduct its activities.Initially, we expect to register MP Securities in the states of California, Colorado, Florida, Georgia, Nevada, Ohio, Oregon and Texas. Much of the regulation of broker-dealers in the U.S. has been delegated to self-regulatory organizations, principally FINRA and the securities exchanges.FINRA adopts and amends rules (which are subject to approval by the SEC) for regulating the industry and conducts periodic examinations of member firms.The SEC, FINRA and state securities commissions may conduct administrative proceedings that can result in censure, fine, suspension or expulsion of a broker-dealer, its officers or employees. As a broker-dealer firm, MP Securities will be subject to regulation regarding sales methods, use of advertising materials, arrangements with clearing firms or exchanges, record keeping, regulatory reporting, conduct of managers, officers and employees and supervision.To the extent MP Securities will solicit orders from customers, it will be subject to additional rules and regulations governing sales practices and suitability rules imposed on member firms. Our wholly-owned subsidiary, MP Securities, is also required to maintain minimum net capital pursuant to rules imposed by FINRA.In general, net capital is the net worth of the entity (assets minus liabilities) less any other imposed deductions or other charges.If a member firm fails to maintain the required net capital it must cease conducting business and, if it does not do so, it may be subject to suspension or revocation of registration by the SEC and suspension or expulsion by FINRA.Under its Membership Agreement entered into with FINRA, MP Securities is required to maintain minimum net capital of $5,000. -26- Privacy Standards The Gramm-Leach-Bliley Financial Services Modernization Act of 1999 (“GLBA”) modernized the financial services industry by establishing a comprehensive framework to permit affiliations among commercial banks, insurance companies, securities firms and other financial service providers. We are subject to regulations implementing the privacy protection provisions of the GLBA. These regulations require us to disclose our privacy policy, including identifying with whom we share “non-public personal information” to our investors and borrowers at the time of establishing the customer relationship and annually thereafter. The State of California’s Financial Information Privacy Act also regulates consumer’s rights under California law to restrict the sharing of financial data. Item 1A. RISK FACTORS Our business, financial condition, and results of operations could be harmed by any of the following risks or other risks which have not been identified or which we believe are immaterial or unlikely.The U.S. economy is still recovering from an economic recession and we expect this to have a significant impact on our business and operations, including, without limitation, the credit quality of our loan portfolio, our liquidity and our earnings. The risks and uncertainties described below are not the only risks that may have a material, adverse effect on us.Additional risks and uncertainties also could adversely affect our business, financial condition and results of operations.The risks discussed below include forward-looking statements, and our actual results may differ substantially from those discussed in these forward-looking statements. Investors should carefully consider the risks described below in conjunction with the other information in this Form 10-K and the information incorporated by reference in this Form 10-K. Risks Related to the Company We may be unable to obtain sufficient capital to meet the financing requirements of our business. Our ability to finance our operations and repay maturing obligations to our investors and credit facility lenders depends, to a substantial degree, on our ability to borrow money and raise capital from the sale of our debt securities.Our ability to borrow money and sell our debt securities is affected by a variety of factors including: · quality of the mortgage loan assets we own; · limitations imposed under our credit facility arrangements and trust indenture agreement that contain restrictive and negative covenants that may limit our ability to borrow additional sums or sell our investor debt securities; · strength of the lenders from whom we borrow; and · borrowing limitations imposed under our credit facilities. -27- An event of default, lack of liquidity or a general deterioration in the economy that affects the availability of credit may increase our cost of funding, make it difficult for us to renew or restructure our credit facilities and obtain new lines of credit.We are also susceptible to withdrawals by investors in our debt securities that can cause unexpected liquidity problems. We are actively expanding our methods of raising capital, including institutional financing, conduit financing, the sale of secured notes and launch of our broker-dealer firm to assist us in increasing sales of our debt securities.If our strategy to raise additional capital through the sale of debt securities is not viable, we will need to find alternative sources of borrowing to finance our operations.To the extent we are unable to raise the capital we need to implement our strategic objectives, we may have to sell assets, further deleverage our balance sheet, and reduce operational expenses, thereby reducing cash available to distribute to our equity and debt securities investors. Our growth is dependent on leverage, which may create other risks. Our success is dependent, in part, upon our ability to grow our balance sheet assets through the use of leverage. Our organizational and governing documents do not limit the amount of indebtedness which we may incur. Our managers have overall responsibility for our financing strategy. Leverage creates an opportunity for increased net income, but at the same time creates risks. For example, leveraging magnifies changes in our net worth. We will incur leverage only when we expect that it will enhance our investment returns. There can be no assurance that we will be able to meet our debt service obligations and, to the extent that we cannot, we risk the loss of some or all of our assets, or a financial loss if we are required to liquidate assets at a commercially inopportune time. At December 31, 2010, we had $183.9 million of total outstanding debt obligations, of which approximately 20%, 65% and 4% of the principal amount of this debt is due and payable in the years 2011, 2012 and 2013, respectively. We incurred a significant operating loss for 2010 and the timing of our return to profitability is uncertain. We incurred a net loss of $1.6 million for the year ended December 31, 2010, primarily due to increases in our provision for loan losses.Although we have taken a significant number of steps to reduce our exposure to credit losses on our portfolio and improve the performance of our non-performing assets, we can give no assurances that our operations will return to profitability in 2011. We have fluctuating earnings. As a mortgage financing lender, we make provisions for losses relating to our loan portfolio and we could be forced to take impairment charges due to a borrower’s default.Since inception, we have never had a foreclosure sale or charge-off on a loan.With the nationwide economic crisis that has affected unemployment figures, residential and commercial foreclosures and availability of credit, many churches have been adversely impacted in their ability to meet their financial obligations.While we have remained profitable during calendar years 2008 and 2009, we incurred a significant net loss in 2010, primarily due to increases in our allowance for loan losses. -28- We may be required to repurchase loans that we have sold. If any of the loans we originate or acquire do not comply with representations and warranties that we make about certain characteristics of the loans, the borrowers and the underlying properties, the terms of our mortgage loan sale agreements or participation interest purchase agreements require us, and the terms of any future agreements will likely require us, to repurchase those loans or replace them with substitute loans. In addition, in the case of loans that we have sold instead of retained, we may be required to indemnify purchasers for losses or expenses incurred as a result of a breach of a representation or warranty. Repurchased loans typically require a significant allocation of working capital to carry on our books and our ability to borrow against such assets is limited. Any significant repurchases or indemnification payments could materially and adversely affect our financial condition and operating results. Our reserves for loan losses may prove inadequate, which could have a material adverse effect on us. The continuation of the economic recession that began in 2007 and the deterioration in real estate values has adversely impacted the performance of our loan portfolio.Our borrowers may not repay their loans according to their terms and the collateral securing the payment of these loans may be insufficient to assure repayment.For the year ended December 31, 2010, we recorded a provision for loan losses of $2.377 million, compared to $1.322 million for the year ended December 31, 2009.Our senior management has analyzed our loan portfolio for any value-at-risk and increased our loan loss provisions accordingly.Although we regularly evaluate our financial reserves to protect against future losses based on the probability and severity of the losses, there is no guarantee that our assessment of this risk will be adequate to cover any future potential losses. Unanticipated adverse changes in the economy or events adversely affecting specific assets, borrowers, mismanaged construction, loss of a senior pastor, rising interest rates, failure to sell properties or assets, or geographical regions in which our borrowers or their properties are located may negatively impact our assessment of this risk and result in reserves that will be inadequate over time to protect against potential future losses. Maintaining the adequacy of our allowance for loan losses may require that we make significant and unanticipated increases in our provisions for loan losses, which would materially affect our results of operations and capital adequacy.Given the total amount of our allowance for loan losses, an adverse collection experience in a small number of loans could require an increase in our allowance. Our mortgage loan investments are subject to increased scrutiny by National Credit Union Administration (“NCUA”) regulatory authorities and our primary credit facility lenders are now governed by the NCUA pursuant to conservatorship proceedings. As of December 31, 2010, we owed $87.3 million and $8 million on the Members United $100 million credit line and $10 million credit line, respectively.On September 24, 2010, NCUA placed Members United into conservatorship and we have been subsequently advised by NCUA representatives that our Members United credit facility has been transferred to the Asset Management Assistance Center (hereinafter referred to as “AMAC”) established by NCUA to administer the Members United conservatorship.While the transfer of our Members United credit facility to AMAC will not affect the underlying terms, conditions, maturity date or other material terms of our Members United credit facility, the mortgage loan investments we own and are held by NCUA as collateral will be subject to additional regulatory scrutiny. -29- Effective as of October 1, 2010, Western Corporate Federal Credit Union (“WesCorp”), a federally chartered credit union located in San Dimas, California, was placed into liquidation by the NCUA under federal conservatorship proceedings.As a result, our WesCorp loan was transferred to NCUA’s AMAC.The outstanding principal balance on this loan, $24.7 million at December 31, 2010, will be due and payable on March 30, 2012.To pay off this credit facility, we will need to negotiate and enter into a replacement credit facility, raise additional funds through the sale of debt or equity, sell some of our mortgage loan investments or pursue a combination of these strategic financing options. The interest rate and terms of our Members United credit facilities are subject to adjustment and modification. In 2011, $87.3 million of our Members United $100 million credit line is subject to adjustment as to the interest rate charged on the facility.If we are unable to reach an acceptable agreement with AMAC as to the interest rate and pay off terms for the facility, our borrowing costs could substantially increase, thereby negatively affecting our earnings, liquidity and ability to make distributions to our equity investors and payments to our note investors. Significant over collateralization of WesCorp Loan may affect our ability to issue additional debt securities and/or pay our unsecured obligations. At December 31, 2010, we had pledged approximately $56.7 million of our mortgage loans to secure the $26.5million still outstanding on the WesCorp Loan, a collateralization-to-debt ratio of approximately 214%. While the principal amount of this collateral will decrease as we receive amortized payments on these mortgage loans, the principal balance owed on this collateral will remain significantly higher than the balance we owe on the WesCorp Loan. Also, the lender is not required to release a proportionate amount of the excess collateral upon our partial prepayment of the WesCorp Loan. As a result, the lender will retain all of the excess collateral until the WesCorp Loan is repaid in full. We will not have this excess collateral available to pay our other obligations, including our Class A Notes, until we repay the WesCorp Loan. Our systems may experience an interruption or breach in security which could subject us to increased operating costs as well as litigation and other liabilities. We rely heavily on communications and information systems to conduct our business and we converted to an enterprise resources planning system in September 2010 that includes a core data processing system that is independent from ECCU’s operating system.Any failure, interruption or breach in security of these systems could result in failures or disruptions in our customer and investor relationship management, general ledger, deposit, loan and other systems.While we have policies and procedures designed to prevent or limit the effect of the possible failure, interruption or security breach of our information systems, there can be no assurance that any such failure, interruption or security breach will not occur or, if they do occur, that they will be adequately addressed.The occurrence of any failure, interruption or security breach of our information systems could damage our reputation, result in a loss of a borrower, investor or customer’s business or expose us to civil litigation and possible financial liability. -30- Risks Related to the Financial Services Industry and Financial Markets Continuance of current economic conditions could further harm our financial condition, income and ability to make distributions to our equity holders. Global recessionary economic conditions and adverse developments in the credit markets have substantially reduced the availability of financing for church and ministry loans.These conditions have reduced the amount of capital we have available to make new investments, contributed to the decline in our total mortgage loan investments and reduced the income received from our investments.These economic conditions have also been accompanied by significant declines in the value of real estate and real estate related assets in many regional markets in the U.S., impairment of the ability of many borrowers to repay their obligations and illiquidity in the markets for real estate and real estate-related assets. These events have had significant adverse effects on our business including significant increases in our provision for loan losses and the unavailability of financing for our acquisition and warehousing of our mortgage loan investments. Continuation of current economic conditions could further harm our financial condition, income and ability to make distributions to our equity and debt securities investors. Deterioration of market conditions will likely continue to negatively impact our business, results of operations and financial condition, including liquidity. The market in which we operate is affected by a number of factors that are largely beyond our control but can nonetheless have a potentially significant, negative impact on our business. These factors include, among other things: • Interest rates and credit spreads; • The availability of credit, including the price, terms and conditions under which it can be obtained; • Loan values relative to the value of the underlying real estate assets; • Default rates on special purpose mortgage loans for churches and ministries and the amount of the related losses; • The actual and perceived state of the real estate markets for church properties and special use facilities; and • Unemployment rates. -31- Changes in these factors are difficult to predict, and a change in one factor can affect other factors. We do not currently know the full extent to which this market disruption will affect us or the markets in which we operate and we are unable to predict its length or ultimate severity.If these challenging conditions continue, we may experience further tightening of liquidity, be forced to record additional impairment charges as well as encounter additional challenges in raising capital and obtaining investment or other financing on attractive terms or at all. Interest rate fluctuations and shifts in the yield curve may cause losses. Our primary interest rate exposures relate to our mortgage loan investments and floating rate debt obligations. Changes in interest rates, including changes in expected interest rates or “yield curves,” affect our business in a number of ways. Changes in the general level of interest rates can affect our net interest income, which is the difference between the interest income we earn on our interest-earning assets and the interest expense we incur in connection with our interest-bearing liabilities and hedges. Changes in the level of interest rates also can affect, among other things, our ability to originate and acquire mortgages and the value of our mortgage investments. In the event of a significant rising interest rate environment and/or economic downturn, loan defaults may increase and result in credit losses that would adversely affect our liquidity and operating results. Interest rates are highly sensitive to many factors, including governmental monetary and tax policies, domestic and international economic and political conditions, and other factors beyond our control. Our ability to execute our business strategy, particularly the growth of our mortgage loan investments portfolio, depends to a significant degree on our ability to obtain additional capital. Our financing strategy is dependent on our ability to obtain debt financing at rates that provide a positive net spread. If the net spread on such financing narrows or if availability of credit facilities ceases to exist, then our ability to execute future financings will be severely restricted. Risks of our Business Our ability to obtain additional liquidity and capital resources has been, and may continue to be, adversely affected by the global recessionary economic conditions and adverse developments in the capital markets. Our business requires a substantial amount of liquidity to fund investments, to pay expenses, to increase our total mortgage loan investments, make interest payments to our note investors, and to acquire and hold assets. Developments in the capital markets have substantially reduced the debt and equity capital available to us and have adversely affected our ability to raise additional funds for investment. We may not be able to finance our investments on a long-term basis on attractive terms, including by means of securitization, which may require us to seek more costly financing for our investments or to liquidate assets. When we acquire mortgage loans that we finance on a short-term basis with a view to securitization or other long-term financing, we bear the risk of being unable to securitize the assets or otherwise finance them on a long-term basis at attractive prices or in a timely matter, or at all. If it is not possible or economical for us to securitize or otherwise finance such assets on a long-term basis, we may be unable to pay down our short-term credit facilities, or be required to liquidate the assets at a loss in order to do so. Our reliance on financing provided by institutional credit facility lenders may subject us to obligations to make significant balloon payments upon maturity of our WesCorp facility and termination of our Members United credit facilities.If we are unable to obtain longer term financing on attractive terms, we may have to use less efficient forms of financing for any new investments, which will result in fewer loan acquisitions or originations of profitable mortgages and thereby reduce the amount of our earnings available for distribution to our equity investors and funds available for operations and investments. -32- Although we seek to favorably match the interest rate return on our mortgage loan investments with our debt financing commitments, we are subject to significant interest rate risk. Our investment and business strategy depends on our ability to successfully finance our investments in mortgage loans that provide a positive spread as compared to our cost of borrowing. A substantial portion of our loan investments provide for a fixed interest rate with a typical five year maturity. Most of our borrowing arrangements with our note investors and credit facility lenders, however, provide for variable rates of interest that are indexed to short-term borrowing rates. To mitigate our interest rate risks, we have entered into, and may enter into in the future, interest rate hedging transactions that include, but are not limited to, interest rate caps and interest rate swaps.The results of using these types of instruments to mitigate interest rate risks are not guaranteed, and as a result, the volatility of interest rates could result in reduced earnings or losses for us and negatively affect our ability to make distributions of earnings to our equity investors. Our financing arrangements contain covenants that restrict our operations and any default under these arrangements would inhibit our ability to grow our business, increase revenue and make distributions to our equity investors. Our financing arrangements contain extensive restrictions, covenants and events of default. Failure to meet or satisfy any of these covenants could result in an event of default under these agreements. Any event of default may materially adversely affect us. These agreements may contain cross-default provisions so that an event of default under any agreement will trigger an event of default under other agreements, giving our lenders the right to declare all amounts outstanding under their particular credit agreement to be immediately due and payable, and enforce their rights by foreclosing on or otherwise liquidating collateral pledged under these agreements. These restrictions may interfere with our ability to obtain financing or to engage in other business activities. Furthermore, our default under any of our financing arrangements could have a material adverse effect on our business, financial condition, liquidity and results of operations and our ability to make distributions to our equity investors. -33- Default under one credit facility will result in a default under our other credit facilities. Our various credit facilities and debt securities generally provide for cross-default provisions whereby a default under one agreement will trigger an event of default under other agreements, giving our lenders the right to declare all amounts outstanding under their particular credit agreement to be immediately due and payable, and enforce their rights by foreclosing on or otherwise liquidating collateral pledged under these agreements. For example, our default under one of our credit facilities would also constitute our default under our other credit facilities, and generally under our debt securities, including our Class A Notes. Thus, to maintain these credit facilities, there cannot be a default under either one. Increases in interest rates during the term of a loan may adversely impact a borrower’s ability to repay a loan at maturity or to prepay a loan. If interest rates increase during the term of our loan, a borrower may not be able to obtain the necessary funds to repay our loan at maturity through refinancing. Increasing interest rates may hinder a borrower’s ability to refinance our loan because the underlying property cannot satisfy the debt service coverage requirements necessary to obtain new financing or because the value of the property has decreased. If a borrower is unable to repay our loan at maturity, we could suffer a loss and we will not be able to reinvest proceeds in assets with higher interest rates. As a result, our financial performance and ability to make distributions and payments to our equity or debt securities investors could be materially adversely affected. We are subject to the risks associated with loan participations, such as less than full control rights, if the lead lender chooses not to undertake the actions and remedies that we would take or would refrain from taking if we were the primary lender for the loan. Some of our assets are participation interests in loans or co-lender arrangements in which we share the rights, obligations and benefits of the loan with other lenders. We may need the consent of these parties to exercise our rights under such loans, including rights with respect to amendment of loan documentation, undertake enforcement proceedings in the event of default and the institution of, and control over, foreclosure proceedings. Similarly, a majority of the participants may be able to take actions to which we object but to which we will be bound if our participation interest represents a minority interest. As of December 31, 2010, our investments included $61.12 million in loan participations, representing 31.87% of our portfolio. Church revenues fluctuate and may substantially decrease during times of economic hardship. Generally, to pay their loans, churches depend largely on revenues from church member contributions. Donations typically fluctuate over time for a number of reasons, including, but not limited to, fluctuations in church membership, local economic conditions including unemployment rates and local real estate and market and credit conditions. -34- Quality of our mortgage loans depends on consistent application of sound underwriting standards. The quality of the mortgage loans in which we invest depends largely on the adequacy and implementation of sound underwriting standards used to make the loans. Even where the lender has sound underwriting standards, these standards must be properly observed and implemented in order to obtain the target loan risk levels. We may not have all of the material information relating to a potential borrower at the time that we make a credit decision with respect to that potential borrower or at the time we advance funds to the borrower. As a result, we may suffer losses on loans or make advances that we would not have made if we had all of the material information. There is generally no publicly available information about the churches and ministries to which we lend. Therefore, we must rely on our borrowers and the due diligence efforts of our staff to obtain the information that we consider when making our credit decisions. To some extent, our staff depends and relies upon the pastoral staff to provide full and accurate disclosure of material information concerning their operations and financial condition. We may not have access to all of the material information about a particular borrower’s operations, financial condition and prospects, or a borrower’s accounting records may become poorly maintained or organized. The financial condition and prospects of a church may also change rapidly in the current economic environment. In such instances, we may not make a fully informed credit decision which may lead, ultimately, to a failure or inability to recover our loan in its entirety. We may be unable to recognize or act upon an operational or financial problem with a churchin a timely fashion so as to prevent a loss of our loan to that church. Our borrowers may experience operational or financial problems that, if not timely addressed by us, could result in a substantial impairment or loss of the value of our loan to the church. We may fail to identify problems because our borrowers did not report them in a timely manner or, even if the borrower did report the problem, we may fail to address it quickly enough or at all. Although we attempt to minimize our credit risk through prudent loan approval practices in all categories of our lending, we cannot assure you that such monitoring and approval procedures will reduce these lending risks or that our credit administration personnel, policies and procedures will adequately adapt to changes in economic or any other conditions affecting our borrowers and the quality of our loan portfolio. As a result, we could suffer loan losses which could have a material adverse effect on our revenues, net income and results of operations. Any hedging transactions that we enter into may limit our gains or result in losses. We use derivatives to hedge a portion of our interest rate exposure, and this approach has certain risks, including the risk that losses on a hedge position will reduce the cash available for distribution to our equity investors and that such losses may exceed the amount invested in such instruments. We have adopted a general policy with respect to the use of derivatives, which generally allows us to use derivatives where appropriate, but does not set forth specific policies and procedures or require that we hedge any specific amount of risk. From time to time, we use derivative instruments in our risk management strategy to limit the effects of changes in interest rates on our mortgage loan investments. A hedge may not be effective in eliminating all of the risks inherent in any particular position. Our profitability may be adversely affected during any period as a result of the use of derivatives. -35- Because we invest only in specialized purpose mortgage loans, our loan portfolio is generally more risky than if it were diversified. We are among a limited number of institutions specialized in providing loans to evangelical churches and church organizations. Even though the number of institutions making and/or investing in mortgage loans to churches and church-related organizations has increased in recent years, these loans are secured by specialized properties and the secondary market for these loans remains regional and limited. Our mortgage loan agreements require the borrower to adequately insure the property securing the loan against liability and casualty loss. However, certain types of losses, generally those of a catastrophic nature such as earthquakes, floods or storms, and losses due to civil disobedience, are either uninsurable or are not economically insurable. If a property was destroyed by an uninsured loss, we could suffer loss of all or a substantial part of our mortgage loan investment.Moreover, a majority of our loans are to borrowers in California, Colorado, Illinois and Texas, states which to varying degrees have been negatively impacted by the depressed real estate market and resulting decrease in real estate prices. Our loan portfolio is concentrated geographically and focused on loans to churches and related organizations. We are among a limited number of institutions specialized in providing loans to evangelical churches and church organizations.Moreover, a majority of our loans are to borrowers in California, Colorado, Illinois and Texas, states which to varying degrees have been negatively impacted by the depressed real estate market and resulting decrease in real estate prices. Even though the number of institutions making and/or investing in mortgage loans to churches and church-related organizations has increased in recent years, these loans are secured by special purpose facilities.As a result, if the properties securing such mortgages must be sold, there may be a limited number of buyers available for such properties. Nevertheless, we believe that there is a great deal of diversity in the types of not-for-profit organizations and entities that could be potential acquirers of properties of this nature, including, but not limited to, other churches, schools, clinics, community development agencies, universities and educational institutions, day care, social services, assisted living facilities and relief organizations. We may need, from time to time, to sell or hypothecate our mortgage loan investments. Because the market for our mortgage loans is specialized, the prices at which our portfolio could be liquidated are uncertain. The amount we would realize is dependent on several factors, including the quality and yield of similar mortgage loans and the prevailing financial market and economic conditions. It is possible that we could realize substantially less than the face amount of our mortgage loans, should we be required to sell or hypothecate them. Thus, the amount we could realize for the liquidation of our mortgage loan investments is uncertain and cannot be predicted. -36- We depend on reinvestments by our investors to maintain and increase our asset base. In the past, we have sold a significant amount of our new debt securities to our existing investors when their debt securities matured. Historically, we have enjoyed a significant rate of reinvestment by our investors upon maturity of their debt obligations. During the years 2009 and 2008, for example, 79% and 76%, respectively of our note investors extended their investments or reinvested in new debt securities upon maturity of their notes.During the year 2010, 57% of our investors extended or reinvested in our debt securities. There is no assurance that these past rates of reinvestment will continue in the future. If our investors do not reinvest in substantial amounts, our ability to maintain or grow our asset base could be impaired. Our ability to raise capital and attract new investors in our debt securities depends on our ability to attract an effective sales force in our wholly-owned licensed broker dealer firm. Our wholly-owned subsidiary, MP Securities, recently was accepted for membership in FINRA, and is undertaking efforts to commence its operations by the end of the second quarter of 2011.Our ability to attract new investors in our debt securities and increase the sale of our debt securities will depend, to a substantial degree, on our ability to assemble our sales team and to strategically recruit, retain and compensate the required personnel to assist us in this effort. In the event a borrower defaults on one of our mortgage loan investments, we will generally need to recover our investment through the sale of the property securing the loan. In that event, the value of the real property security may prove insufficient, in which case we would not recover the amount of our investment. Even though an appraisal of the property may be obtained at the time the loan is originated, the property’s value could decline as a result of a number of subsequent events, including: • uninsured casualty loss (such as an earthquake or flood); • a decline in the local real estate market; • undiscovered defects on the property; • waste or neglect of the property; • a downturn in demographic and residential trends; • a decline in growth in the area in which the property is located. Also, churches and church-related properties are generally not as marketable as more common commercial, retail or residential properties.The occurrence of any of these factors could severely impair the value of our security for our mortgage loan investment. There is a possibility that we could incur foreclosures and losses in connection with our mortgage loan investments during recessionary or depressed economic periods. Recessionary or depressed periods typically occur on a cyclic basis by an unpredictable time and with uncertain lengths. Also, such events can be triggered by terrorist acts, war, large scale economic dislocations, or widespread and large corporate bankruptcies. The effects of these events cannot presently be predicted. We could incur losses as a result of borrower defaults and foreclosures on our mortgage loan investments. Also, during times of recession or depression, the demand for our mortgage loans, even in times of declining interest rates, is likely to decline. Also, in connection with any sale or hypothecation of a mortgage loan, we would likely have to agree to be responsible in whole or in part for a limited period of time for any delinquencies or default. If we should experience significant delinquency rates, our revenues would materially decrease and, subject to our other available cash resources at the time, our ability to timely pay our debt securities obligations or our other indebtedness may be substantially impaired. -37- Competition may limit our business opportunities and ability to operate profitably. We compete with church bond financing companies, banks, savings and loan associations, denominational loan funds, certain real estate investment trusts, insurance companies and other financial institutions to serve this market sector. Many of these entities have greater marketing resources, more extensive networks of offices and locations, and lower costs in proportion to their size due to economies of scale. We engage in transactions with related parties and our policies and procedures regarding these transactions may be insufficient to address any conflicts of interest that may arise. Under our code of business conduct, we have established procedures regarding the review, approval and ratification of transactions which may give rise to a conflict of interest between us and any employee, officer, trustee, their immediate family members, other businesses under their control and other related persons. In the ordinary course of our business operations, we have ongoing relationships and have engaged in transactions with several related entities. These procedures may not be sufficient to address any conflicts of interest that may arise. Because we share some common managers with ECCU, our management has conflicts of interest with the interests of ECCU. Our Chairman of our Board of Managers is a full time employee of ECCU and another manager is a director of ECCU. Conflicts of interest are inherent in mortgage loan transactions we enter with ECCU or any of its affiliates. Because of these multiple relationships, these persons will face conflicts of interest in connection with various decisions they will make on our behalf, including, but not limited to: · decisions as to which mortgage loans ECCU will make available to us; · decisions as to the price and terms of mortgage loans ECCU offers to us; · determinations as to the creditworthiness of borrowers of mortgage loans ECCU offers to us; · decisions to acquire mortgage loan investments from or through ECCU; · decisions regarding our contract with ECCU for our office facilities; -38- · decisions regarding collection and enforcement actions taken by ECCU when it acts as primary lender of a loan participation interest or as servicer for one of our mortgage loan investments; and · decisions regarding our contracts with ECCU for loan underwriting, processing and servicing services. We have also implemented a Related Parties Transaction Policy, to which all of our managers and officers must adhere. It provides, among other things, that certain related party transactions be approved by a majority of those managers who are unrelated to the parties in the transaction. We have further mitigated these conflicts of interest by forming a Credit Review Committee, three out the four members of which consist of our officers who are unrelated to ECCU. This committee makes most of the loan approval decisions under our Church and Ministry Loan Policy. Our Church and Ministry Loan Policy sets forth minimum credit quality standards for the loans we make or purchase, and can only be overridden, depending on the circumstances, by our Investment Committee or by our managers. Item 1B.UNRESOLVED STAFF COMMENTS None. Item 2. PROPERTIES Our business offices are located at 915 West Imperial Highway, Suite 120, Brea, California 92821.Our telephone number is (714) 671-5720. We currently rent our offices (approximately 4,970 square feet of rentable space) from ECCU under the terms of an Office Lease dated November 4, 2008.The lease has an initial term of five years and we have an option to renew for two additional periods of five years each.For 2010, base rent was $9,443 per month.In 2011, our base rent will increase to $9,940 per month. Item 3.LEGAL PROCEEDINGS Routine Litigation Given the nature of our investments made in mortgage loans, we may from time to time have an interest in, or be involved in, litigation arising out of our loan portfolio.We consider litigation related to our loan portfolio to be routine to the conduct of our business.Subject to the two matters referenced below, we are not involved in any litigation matters that could have a material adverse effect on our financial position, results of operations or cash flows. On February 7, 2011, Harris County, on behalf of itself and several other county tax authorities located in Houston, Texas, filed a suit for the recovery of delinquent ad valorem taxes against Steve Ams Ministries d/b/a Chapel of Praise (“SA Ministries”).We hold a mortgage in the amount of $1,237,500 on a worship facility and property owned by SA Ministries.The suit for unpaid property taxes names our wholly-owned subsidiary MPF, as a defendant in the proceeding.Harris County is seeking recovery of $63,685 plus costs in this litigation.On February 15, 2011, a second suit was filed by Alief Independent Schools District against SA Ministries for recovery of unpaid ad valorem taxes.The plaintiff is seeking recovery of $87,187 plus court costs in this action.We have been named as a defendant in this matter. -39- We have filed answers to each of these court actions and believe we have adequate defenses to the actions brought by the plaintiffs in these two proceedings.In each instance, the property owned by SA Ministries has been continually used for ministry and worship related activities and, as a consequence, should qualify for an appropriate exemption from ad valorem taxes under Texas law.SA Ministries has filed for and requested an exemption from such taxes on a retroactive basis.No action is expected to be taken in these two proceedings until the administrative action requesting exemption has been disposed of.If SA Ministries is successful in its efforts claiming exemption from valorem taxes because of its use of the property for religious purposes, we expect that the suits will be successfully resolved without liability to us or MPF.Should the SA Ministries request for exemption be denied after all appeals or requests for relief exhausted, we may be required to pay all unpaid ad valorem taxes in the Harris County suit in the amount of $63,685 and $87,187 requested in the Alief Independent Schools District action, plus costs, penalties and interest or other relief awarded by the court. Item 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of our equity owners during the fourth quarter of 2010. PART II Item 5.MARKET FOR OUR COMMON EQUITY, RELATED MEMBER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Price Range of Common Units There is no public market for our Class A Units and Series A Preferred Units (the “Series A Units”).Effective as of December 31, 2008, we converted our form of organization from a California corporation to a California limited liability company.As a result of the conversion, each share our common stock immediately outstanding prior to the conversion date was converted into one fully paid and non-assessable unit of our Class A Units and each holder of our Class I and Class II Preferred Stock received one Series A Unit for each share of Class I and Class II Preferred Stock exchanged.As of December 31, 2010, a total of 146,522 Class A Units were issued, with 11 holders of record. -40- Sale of Equity Securities by Issuer During the year ended December 31, 2010, we did not sell Class A Units, Series A Units or equity units. Purchases of Equity Securities by Issuer During the year ended December 31, 2010, we did not purchase Class A Units or Series A Units. Dividends and Distributions Prior to our conversion from a corporation to a limited liability company, we paid regular dividends on our Class I and Class II Preferred Stock.For 2010, we made no distributions to the holders of our Class A Units. During 2009 and 2010, we made distributions on our Series A Units as follows: SERIES A UNITS Quarter Distributions Declared per Unit Fourth $ $ Third $ $ Second $ $ First $ $ Total distributions made per Unit $ $ Our profits and losses are allocated to the holders of our Class A Units and Series A Units in a manner that provides for a preferential return to the Series A Unit holders.Each holder of a Series A Unit will be entitled to receive a quarterly preferred return payment that is equal to a percentage of the $100 per unit liquidation preference, which percentage will be one hundred ninety (190) basis points higher than the LIBOR for one year in effect on the last day of the calendar month for which the preferred return is declared by our managers (“Preferred Income Payment”).This percentage will be applied to the liquidation preference of the Series A Units in the amount of $100 per unit. Preferred Income Payments will have priority over the distribution of profits or income to the Class A Unit holders and any series or class of common units that are hereafter issued.In the event that we accrue, but do not distribute, a Preferred Income Payment, no distribution of earnings may be made to the holders of our Class A Units until such Preferred Income Payments have been made. In addition to quarterly Preferred Income Payments, we have also agreed to set aside funds for payment to the holders of the Series A Units an amount equal to 10% of our net profits earned for any fiscal year, after subtracting the amount of quarterly Preferred Income Payments made during such year.This priority distribution of our net profits after payment of quarterly Preferred Income Payments will be made to holders of the Series A Units on a pro rata basis.The balance of any profits, taking into consideration the preferred distribution to the holders of Series A Units, will be allocated to all holders of our Class A Units in proportion to their percentage interests in our Class A Units. -41- In the event of a loss, our operating agreement provides that losses will be allocated first to the holders of common units and then to the Series A Unit holders until their respective capital accounts have been reduced to zero.If the capital accounts of the members cannot offset the entire loss, the balance will be allocated, pro rata, to the holders of common units in proportion to their respective ownership interest in our common equity units. Equity Compensation Plans We do not have an equity compensation plans which authorize the issuance of our equity interests to our managers, officers or employees. Item 6.SELECTED FINANCIAL DATA We are a “smaller reporting company” as defined by Regulation S-K and as such, are not providing the information contained in this item pursuant to Regulation S-K. Item 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OFFINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion regarding our financial statements should be read in conjunction with the financial statements and notes thereto included in this Annual Report beginning at page F-1. Overview We are a Brea, California-based business whose mission is to make evangelical ministries more effective by providing ministries with Biblically-based, value-driven financial services and by providing funding services to the credit unions who serve these ministries.We do this by originating and investing in mortgage loans made to churches, most of which are secured by church and church-related real property owned by and/or maintained for the benefit of evangelical churches or church organizations, including Christian schools, ministries and related organizations.With a committed and experienced team of employees, senior management and managers who have extensive experience in providing financial solutions to Christian ministries, churches and organizations, we believe that our Company serves as a significant lender in this market. We are seeking to position our Company for future growth in the areas where we have historically been successful through our investments in church and ministry mortgage loans, while diversifying the sources of revenue generated by our business.In order to take advantage of our market opportunities and maximize the value of our equity holders’ investment in the Company, we will continue to focus on: · improving our liquidity and strengthen our balance sheet; -42- · reducing our leverage while developing new financing sources; · increasing our revenue generating capabilities through the expansion of our loan originating and servicing capabilities, providing broker-dealer related services and sale of loan participation interests; · managing and strengthening our loan portfolio through aggressive and proactive efforts to resolve problems in our non-performing assets, increase cash flows from our borrowers and ultimately realize the benefit of our investments; · developing capital funding sources that are not dependent on the sale of mortgage-backed securities or institutional credit facilities; and · managing the size and cost structure of our business to match our operating environment and capital funding efforts. For the year ended December 31, 2010, we generated a net loss of $1.616 million.The primary items affecting our operating performance were the following: · an increase in our allowance for loan losses from $1.7 million at December 31, 2009 to $4.0 million at December 31, 2010, mainly as a result of $1.4 million in recorded allowances related to four loans that are in foreclosure proceedings; · decreased interest income as a result of further deleveraging of our balance sheet; · decreases in interest income received from borrowers of our non-performing loans; · a decrease in interest income we received on our cash balances due to decreases in our cash investments; and · increased costs we incurred in 2010 converting our core operating, financial reporting, accounting and customer service systems and increased staffing costs associated with our efforts to diversify our revenue generating activities. We expect to see significant improvements in our operating results for 2011 as we implement the core strategic objectives set forth above.We have also seen improvements in the performance of, and stability of, our church and ministry borrowers and we had no new delinquent loans in our loan portfolio in the second half of 2010. -43- Financial Condition We obtain funds for our mortgage loan investments from the sale of our debt securities, which are sold primarily to investors who are in or associated with the Christian community, including individuals, ministries and organizations associated with evangelical churches and their governing associations. We also have relied upon credit facilities with institutional lenders to increase the size of our balance sheet, improve our earnings and increase our purchase of mortgage loan assets.After entering into the Members United and BMO Facility loan agreements in October 2007, our total assets grew from $67.7 million at December31, 2006 to $275.1 million at December31, 2008. During 2009, we deleveraged our balance sheet by making several principal paydowns on our BMO Facility and paid off the facility on November30, 2009.We made several smaller paydowns on our Members United credit facilities during 2010.Our total assets as of December 31, 2010 decreased to $195.7 million, as compared to $208.8 million at December 31, 2009.Our total liabilities were $184.8 million at December 31, 2010, as compared to $195.9 million at December 31, 2009. The following table sets selected measures of our financial performance for the years ended December 31, 2010 and 2009, respectively (dollars in thousands): Total income $ $ Net income (loss) ) 54 Total assets Borrowings from financial institutions Investor notes Total equity Significant Accounting Estimates and Critical Accounting Policies Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosures. On an on-going basis, we evaluate these estimates, including those related the allowance for loan losses, and estimates are based on historical experience, information received from third parties and on various other assumptions that are believed to be reasonable under the circumstances, which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under conditions different from our assumptions. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. -44- Accounting for Derivative Financial Investments and Hedging Activities We use derivatives to hedge, fix and cap interest rate risk. We carry derivative instruments at fair value on our balance sheet. Derivative instruments designated in a hedge relationship to mitigate exposure to changes in the fair value of an asset, liability, or firm commitment attributable to a particular risk, are considered fair value hedges. Derivative instruments designated in a hedge relationship to mitigate exposure to variability in expected future cash flows, or other types of forecasted transactions, are considered cash flow hedges. We document all relationships between hedging instruments and hedged items, as well as our risk-management objective and strategy for undertaking each hedge transaction. We use interest rate swap agreements to hedge our exposure to interest rate risks on our balance sheet.Interest rate swaps are contracts in which a series of interest rate flows are exchanged over a prescribed period.Interest rate caps are option contracts that protect the Company from increases in short-term interest rates by entitling the Company to receive a payment when an underlying interest rate exceeds a specified strike rate.Derivative instruments that convert a portion of our variable rate debt or variable rate preferred units to a fixed rate are commonly referred to as cash flow hedges and when we convert a portion of our fixed rate loans to a variable rate, we refer to that as a fair value hedge. When a cash flow hedge is considered to be effective, we record the fair value of the derivative instrument on our balance sheet as either an asset or liability, with a corresponding amount recorded as a component of other comprehensive income.Amounts are reclassified from other comprehensive income to the income statements in the period or periods that the hedged transaction affects earnings. Under a cash flow hedge, derivative gains and losses that do not offset changes in the value of hedged asset or liability are recognized immediately in non-interest income.For hedges that offset changes in the net value of the hedged liabilities, we defer the net settlement amount and amortize this amount into net interest income over the life of the hedged debt. Valuation of Loans We classify loans that we intend to hold for the foreseeable future at their outstanding principal balance, less an allowance for loan losses and loan discount, and adjusted for deferred loan fees and costs.We defer loan origination fees and costs and recognize those amounts as an adjustment to the related loan yield on the asset using the straight line method, which results in an amortization that is materially the same as the interest method.Loan discounts reflect an offset against accrued interest that has been added to a loan balance under a restructuring arrangement.Loan discounts are accreted to interest income as a yield adjustment using the straight-line method. -45- Allowance for Loan Losses Determining an appropriate allowance for loan losses involves a significant degree of estimation and judgment. The process of estimating the allowance for loan losses may result in either a specific amount representing the impairment estimate or a range of possible amounts. We accrue a loss when it is probable that an asset has been impaired and the amount of the loss can be reasonably estimated.A loss is recorded when the outstanding balance of an impaired loan is greater than either 1) the value of the underlying collateral less estimated selling costs for collateral dependent loans, or 2) the present value of expected cash flows for other impaired loans. When management concludes that a loan is uncollectible, a loan loss is charged against our allowance for loan losses.If there are subsequent recoveries, we credit such amounts to the allowance.We recognize the amount that is the best estimate within the estimated range of loan losses. The determination of an amount within the calculated range of losses is in recognition of the fact that historical charge-off experience, without adjustment, may not be representative of current impairment of the current portfolio of loans because of changed circumstances. Such changes may relate to changes in the age of loans in the portfolio, changes in the creditor’s underwriting standards, changes in economic conditions affecting borrowers in a geographic region, or changes in the business climate in a particular industry. Management regularly evaluates our allowance for loan losses based upon our periodic review of the collectability of the loans, historical experience, nature and volume of our loan portfolio, adverse situations that may affect the borrower’s ability to repay, value of the collateral and prevailing economic conditions.Since an evaluation of this nature is inherently subjective, we may have to adjust our allowance for loan losses as conditions change and new information becomes available. Recent Accounting Pronouncements Financial Accounting Standards Board (FASB) Accounting Standards Update (ASU) No.2010-06, Fair Value Measurements and Disclosures (Topic820)—Improving Disclosures About Fair Value Measurements requires expanded disclosures related to fair value measurements including (i)the amounts of significant transfers of assets or liabilities between Levels1 and 2 of the fair value hierarchy and the reasons for the transfers, (ii)the reasons for transfers of assets or liabilities in or out of Level3 of the fair value hierarchy, with significant transfers disclosed separately, (iii)the policy for determining when transfers between levels of the fair value hierarchy are recognized and (iv)for recurring fair value measurements of assets and liabilities in Level3 of the fair value hierarchy, a gross presentation of information about purchases, sales, issuances and settlements. ASU2010-06 further clarifies that (i)fair value measurement disclosures should be provided for each class of assets and liabilities (rather than major category), which would generally be a subset of assets or liabilities within a line item in the consolidated balance sheet and (ii)entities should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements for each class of assets and liabilities included in Levels2 and 3 of the fair value hierarchy. The disclosures related to the gross presentation of purchases, sales, issuances and settlements of assets and liabilities included in Level3 of the fair value hierarchy will be required for the Corporation beginning January1, 2011. The remaining disclosure requirements and clarifications made by ASU2010-06 became effective for the Company on January1, 2010. See Note 15 to the consolidated financial statements, “Fair Value”. -46- FASB ASU No.2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses, was issued on July21, 2010 and requires significant new disclosures about the allowance for credit losses and the credit quality of financing receivables. The requirements are intended to enhance transparency regarding credit losses and the credit quality of loan and lease receivables. Under this statement, entities are required to provide more information about the credit quality of their financing receivables in the disclosures to financial statements, such as aging information and credit quality indicators. Both new and existing disclosures must be disaggregated by portfolio segment or class. The disaggregation of information is based on how an entity develops its allowance for credit losses and how it manages its credit exposure. This ASU is effective for interim and annual reporting periods ending after December15, 2010.The Company has included these disclosures in the Note 3, “Loan”. FASB ASU No.2011-01, Receivables (Topic 310): Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No.2010-20, was issued in January 2011. ASU 2011-01 temporarily delays the effective date of the disclosures about troubled debt restructurings in Update 2010-20 for public entities. The delay is intended to allow the Board time to complete its deliberations on what constitutes a troubled debt restructuring. The effective date of the new disclosures about troubled debt restructurings and the guidance for determining what constitutes a troubled debt restructuring will then be coordinated. Currently, that guidance is anticipated to be effective for interim and annual periods ending after June15, 2011. Consolidated Results of Operations Our Balance Sheet for the Years Ended December 31, 2010 and 2009 At December 31, 2010 and 2009, we held mortgage loans totaling $187.1 and $196.9 million, respectively.Mortgage loans constituted 95.6% and 94.3% of our total assets at December 31, 2010 and 2009, respectively.During the year ended December 31, 2010, we purchased $925 thousand of loans as compared to $10.5 million during the year ended December 31, 2009.However, as a result of a reallocation of resources focused on originating new loans, we originated $7.4 million in loans during the year ended December 31, 2010, as compared to $292 thousand in 2009. As of December 31, 2010, approximately 83% of all loans that we owned were originated by ECCU and purchased in whole or as a participation interest, which is a decrease from 90% of all loans we owned at December 31, 2009.The remaining 17% were originated directly through our loan origination services.As of December 31, 2010, we had sixteen loans with a total balance of $27.0 million that were on non-accrual status.Eleven of these non-accrual loans with an aggregate balance of $17.6 million have been restructured.All of these loans are considered impaired.Three of the restructured loans are over 90 days past due at December 31, 2010.At December 31, 2009, we had ten restructured loans, and four loans past due more than 90 days.We have had no loan chargeoffs. -47- Obligations to our note investors decreased from $69.5 million at December 31, 2009 to $62.1million at December 31, 2010.Our total liabilities at December 31, 2010 and 2009 were $184.8 and $195.9 million, respectively.Our total equity was $10.9 and $12.9 million at December 31, 2010 and 2009, respectively. Results of Operations for the Years Ended December 31, 2010 and December 31, 2009 We experienced continued challenges presented by global credit markets and the economy as a whole in 2010 that reduced our earnings compared to 2009 levels.Due to provisions for loan losses recorded on five mortgage loan investments, we recorded a loss in 2010.As further described below, the most significant factors influencing our consolidated results of operations for the year ended December 31, 2010, as compared to 2009 were: • the increase in our allowance for loan losses from $1.7 million at December 31, 2009 to $4.0 million at December 31, 2010, mainly as a result of $1.4 million in recorded provisions related to four loans that are subject to foreclosure proceedings; • an entire year of decreased interest income related to the smaller loan portfolio that resulted when loans were sold to pay off the BMO Facility in November 2009; • a decrease in interest income received on non-accrual loans related to an increase in impairment rates throughout the year; • a decrease in interest income on interest-bearing accounts due to decreased cash balances and significant decreases in the interest rates offered on these accounts; • increased salary and benefits costs as we hired staff in order to facilitate future note sales, loan originations, and in-house loan servicing; and • despite an increase in personnel and the implementation of new core and accounting systems, office operations expenses and legal and accounting expenses decreased by $522 thousand during the year ended December 31, 2010, mainly due to a decrease in loan servicing expense. Interest income on loans decreased from $14.4 million to $11.9 million for the year ended December 31, 2010 as we had a lower average loan portfolio than in 2009.Most of the decrease in our loan portfolio occurred during the last half of 2009.We also experienced a loss of interest income related to an increase in the number of non-accrual loans throughout the year.Total interest income decreased from $14.7 million to $12.0 million during the year ended December 31, 2010, as compared to the year ended December 31, 2009, in part because of decreased average cash balances and lower interest rates offered on interest-bearing accounts. -48- Interest expense on our lines of credit decreased from $6.6 million in 2009 to $5.4 million in 2010 due to the payoff of the BMO facility in late 2009.Interest expense to our note investors decreased from $3.3 million to $2.8 million for the year ended December 31, 2010, due to a decrease in the total amount of notes outstanding as well as a decrease in the rates offered on new investments. Net interest income decreased to $3.8 million for 2010, as compared to $4.8 million in 2009.Provision for loan losses increased from $1.322 million in 2009 to $2.305 million for 2010, an increase of $983 thousand.This increase was due to recording a $1.4 million increase in provision expense for three loans in foreclosure that experienced significant decreases in collateral value in 2010.Our allowance for loan losses was also adversely affected by the restructure of seven loans during the year, and additional specific reserves taken on impaired loans. Non-interest income increased from $13 thousand in 2009 to $61 thousand in 2010, primarily due to a fee earned on a loan brokered through MP Realty. Personnel expenses for salaries increased $163 thousand, or 13.6%, to $1.4 million for 2010, as compared to $1.2 million during 2009.This increase reflects the addition of a Financial Analyst and an Executive Administrator during 2010.Our office expenses, insurance and related operations expenses decreased by $284 thousand, or 23.2%, to $941 thousand, as compared to $1.2 million for the year ended December 31, 2009.The decrease in these expenses is related mainly to a decrease in loan servicing fees we paid for MPF loans, as those loans were either sold or transferred to us and pledged as collateral for the WesCorp Loan. Professional costs for legal, accounting and consulting services decreased by $238 thousand, or 28.5%, to $597 thousand, as compared to $835 thousand for 2009.The decrease in expenses is primarily related to the lack of amortized legal fees related to the BMO facility that were expensed in full in 2009.It also relates to a decrease in legal fees compared to 2009 in connection with the renewal of our Class A Notes offering. The decrease in office operations expense and expenses related to legal and accounting services, even offset by higher salaries and benefits expense, caused non-interest expenses to decrease from $3.4 million during 2009 to $3.1 million during 2010, a decrease of 10.0%. For the year ended December 31, 2010, we incurred a net loss of $1.6 million, as compared to net income of $54 thousand for the year ended December 31, 2009.The change in our financial results for 2010, as compared to 2009, was due primarily to an increase in our allowance for loan losses and decrease in net income earned on a smaller loan portfolio containing an increased amount of non-performing loans. Comparison of the Years Ended December 31, 2009 and December 31, 2008 We experienced continued challenges presented by the credit market and the economy as a whole in 2009 that reduced our earnings compared to 2008 levels. Despite these issues, we remained profitable for 2009.As further described below, the most significant factors influencing our consolidated results for the year ended December 31, 2009, as compared to 2008 were: • the decrease of our loan portfolio from $257.2 million to $196.9 million kept our net interest income from growing as anticipated; -49- • despite lower rates on our borrowings, we fully amortized all remaining deferred costs related the BMO Facility during the year resulting from the payoff and termination of the facility, which amounted to $517.9 thousand of additional interest and legal expense; • our delinquency rate and our number of impaired loans increased in 2009, causing us to increase our allowance for loan loss and increasing our provision expense by 264%; • in the fourth quarter of 2009, we increased our loan loss reserve by $993 thousand, taking into account updated property valuations of properties on several of our non-performing loans, and monitoring the factors affecting the performance of our loan portfolio; • increased operating costs as we added new personnel and increased our rent costs with our first full year in our new offices; and • decreased benefits from income tax credits resulting from our conversion to a limited liability company as we utilized the last of our tax benefits in 2008. Interest income on loans increased from $13.5 million to $14.4 million for the year ended December 31, 2009 as we had a higher average loan portfolio throughout the year than in 2008.Most of our loan sales occurred in the third and fourth quarters as we paid down the BMO Facility.Total interest income increased from $13.8 million to $14.7 million during the year ended December 31, 2009, as compared to the year ended December 31, 2008, despite lower yields received on interest-bearing accounts. Interest expense on our lines of credit increased from $6.1 million in 2008 to $6.6 million in 2009 due to $156 thousand of additional amortization expense, $228 thousand of points paid to restructure the BMO Facility, as well maintaining a higher average borrowing balance on our credit facilities than in 2008.Interest expense to our note investors decreased from $3.6 million to $3.3 million for the year ended December 31, 2009, due to a decrease in the total amount of notes outstanding as well as a decrease in the rates offered on new investments. Net interest income increased to $4.8 million for 2009, as compared to $4.1 million in 2008.Provision for loan losses increased from $363 thousand in 2008 to $1.322 million for 2009, an increase of $959 thousand.This increase was due to recording a provision expense for ten loans that underwent troubled debt restructures in 2009.It was also related to additional allowance recorded for specific loans, as well as an increase in general reserves related to our delinquency rate for non-performing loans that rose from 1.05% to 5.48% and additional risk of loss due to the poor economic climate.Non-interest income decreased from $39 thousand in 2008 to $13 thousand in 2009, primarily due to a decrease in the amount of loan referral fees received, as there was very little new lending throughout the industry. Personnel expenses for salaries increased $103 thousand, or 9.38%, to $1.2 million for 2009, as compared to $1.1 million during 2008.This increase reflects the expense of a full year of the additional support personnel added during 2008. It also reflects the addition ofa Director of Investor Relations, as well as a Vice President of Lender Relations in connection with the formation of MP Realty.Our office expenses, insurance and related operations expenses decreased by $79 thousand, or 6.0%, to $1.2 million, as compared to $1.3 million for the year ended December 31, 2008.The decrease in these expenses is related mainly to a decrease in loan servicing fees being paid for MPF loans, as those loans were either sold or transferred to us and pledged as collateral for the WesCorp Loan. -50- Professional costs for legal, accounting and consulting services increased by $285 thousand,or 51.8%, to $835 thousand, as compared to $550 thousand.These increased expenses were partially due to $127 thousand of additional amortization of costs related to the termination of the BMO Facility.The remaining additional expense was related to increased audit fees and legal expenses incurred in connection with renewing the registration of our investor notes.Office occupancy expenses increased from $62 thousand to $127 thousand, an increase of $65thousand or 103.2%, due to our occupation in a new, larger building for an entire year, since we only occupied this building for two months in 2008.The increase in salary expense, occupancy costs, and expenses related to legal and accounting services, even offset by lower office operations expense, caused non-interest expenses to increase from $3.0 million during 2008 to $3.4 million during 2009, an increase of 12.8%. For the year ended December 31, 2009, we earned net income of $54 thousand, as compared to net income of $744 thousand for the year ended December 31, 2008, a decrease of $690 thousand.This decrease was entirely attributed to the increase in our provision for loan losses. Net Interest Income and Net Interest Margin Our earnings depend largely upon the difference between the income we receive from interest-earning assets, which are principally mortgage loan investments and interest-earning accounts with other financial institutions, and the interest paid on notes payable and lines of credit. This difference is net interest income. Net interest margin is net interest income expressed as a percentage of average total interest-earning assets. The following tables provide information, for the periods indicated, on the average amounts outstanding for the major categories of interest-earning assets and interest-bearing liabilities, the amount of interest earned or paid, the yields and rates on major categories of interest-earning assets and interest-bearing liabilities, and the net interest margin: Distribution, Rate and Yield Analysis of Net Interest Income (Dollars in thousands) For the Years Ended December 31, Average Balance Interest Income/ Expense Average Yield/ Rate Average Balance Interest Income/ Expense Average Yield/ Rate Assets: Interest-earning accounts with other financial institutions 1.23% 2.38% Total loans [1] 6.08% 6.37% Total interest-earning assets 5.85% 6.15% Liabilities: Public offering notes – Alpha Class 5.44% 5.44% Public offering notes –Class A 3.94% 4.06% Special offering notes 4.01% 4.66% International notes 14 4.39% 24 5.01% Subordinated notes 6.97% 6.25% Financial institutions borrowings 4.30% 4.30% Total interest-bearing liabilities 4.29% 4.38% Net interest income Net interest margin [2] 1.86% 2.00% [1] Loans are net of deferred loan fees but gross of the allowance for loan losses. [2] Net interest margin is equal to net interest income as a percentage of average interest-earning assets. -51- Average interest-earning assets decreased to $205.6 million during the year ended December 31, 2010, from $239.0 million, a decrease of $33.4 million or 14.0%. The average yield on these assets decreased to 5.85% for the year ended December 31, 2010 from 6.15% for the year ended December 31, 2009. This average yield decrease was mainly due to an increased number of impaired loans in our portfolio throughout the year, which resulted in foregone interest income of $973 thousand.Average interest-bearing liabilities, consisting primarily of investor and credit facility notes payable, decreased to $191.3 million during the year ended December 31, 2010, from $226.3 million during 2009. The average rate paid on these notes decreased to 4.29% for the year ended December 31, 2010, from 4.38% for 2009. The decrease in the rate paid on interest-bearing liabilities was the result of substantially decreased rates on all of our notes, except for our Alpha Class notes and our Subordinated Notes, as the indices to which these rates are tied all decreased in 2010. Net interest income for the year ended December 31, 2010 was $3.8 million, which was a decrease of $955 thousand, or 20.0% from the prior year. The net interest margin decreased 14 basis points to 1.86% for the year ended December 31, 2010, as compared to 2.00% for 2009.This decrease was related to a substantial decline in interest income as a result of an increase in non-accrual loans. The following table sets forth, for the periods indicated, the dollar amount of changes in interest earned and paid for interest-earning assets and interest-bearing liabilities, the amount of change attributable to changes in average daily balances (volume), changes in interest rates (rate), and changes attributable to both the volume and rate (rate/volume): Rate/Volume Analysis of Net Interest Income (dollars in thousands) Year Ended December 31, 2010 vs. 2009 Increase (Decrease) Due to Change in Increase in Interest Income: Volume Rate Total Interest-earning account with other financial institutions $ )
